[EXECUTION]




SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


by and between


WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor by merger to Wachovia Bank, National Association
as Lender


LIGGETT GROUP LLC
as Borrower


and


100 MAPLE LLC






Dated as of February 21, 2012






--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
 
 
 
Page


SECTION 1.
 
DEFINITIONS
1


 
 
 
 
 
SECTION 2.
 
CREDIT FACILITIES
17


 
2.1
 
Loans
17


 
2.2
 
Letter of Credit Accommodations
18


 
2.3
 
Availability Reserves
21


 
2.4
 
Mebane Loan
21


 
2.5
 
Existing Loan
22


 
 
 
 
 
SECTION 3.
 
INTEREST AND FEES
22


 
3.2
 
Interest
22


 
3.2
 
Closing Fee
23


 
3.3
 
Service Fee
23


 
3.4
 
Unused Line Fee
23


 
3.5
 
Changes in Laws and Increased Costs of Loans
25


 
 
 
 
 
SECTION 4.
 
CONDITIONS PRECEDENT TO THIS AGREEMENT
25


 
4.1
 
Conditions Precedent to Effectiveness of this Agreement
25


 
4.2
 
Conditions Precedent to All Loans and Letter of Credit Accommodations
 
 
 
 
 
 
SECTION 5.
 
GRANT AND PERFECTION OF SECURITY INTEREST
26


 
5.1
 
Grant of Security Interest
26


 
5.2
 
Perfection of Security Interests
28


 
 
 
 
 
SECTION 6.
 
COLLECTION AND ADMINISTRATION
31


 
6.1
 
Borrower's Loan Account
31


 
6.2
 
Statements
32


 
6.3
 
Collection of Accounts
32


 
6.4
 
Payments
33


 
6.5
 
Authorization to Make Loans
34


 
6.6
 
Use of Proceeds
34


 
6.7
 
Grant of Irrevocable License
35


 
6.8
 
Collected Credit Balances
35


 
6.9
 
Bank Products
35


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




(i)

--------------------------------------------------------------------------------


 
 
 
 
Page


SECTION 7.
 
COLLATERAL REPORTING AND COVENANTS
36


 
7.1
 
Collateral Reporting
36


 
7.2
 
Accounts Covenants
36


 
7.3
 
Inventory Covenants
37


 
7.4
 
Equipment Covenants
38


 
7.5
 
Power of Attorney
38


 
7.6
 
Right to Cure
39


 
7.7
 
Access to Premises
39


 
 
 
 
 
SECTION 8.
 
REPRESENTATIONS AND WARRANTIES
39


 
8.1
 
Corporate Existence; Power and Authority
40


 
8.2
 
Name; State of Organizations; Chief Executive Office; Collateral Locations
40


 
8.3
 
Financial Statements; No Material Adverse Change
41


 
8.4
 
Priority of Liens; Title to Properties
41


 
8.5
 
Tax Returns
41


 
8.6
 
Litigation
41


 
8.7
 
Compliance with Other Agreements and Applicable Laws
42


 
8.8
 
Environmental Compliance
42


 
8.9
 
Employee Benefits
42


 
8.10
 
[Reserved]
43


 
8.11
 
Intellectual Property
43


 
8.12
 
Subsidiaries; Affiliates; Capitalization
43


 
8.13
 
Labor Disputes
44


 
8.14
 
[Reserved]
44


 
8.15
 
[Reserved]
44


 
8.16
 
Payable Practices
44


 
8.17
 
Accuracy and Completeness of Information
44


 
8.18
 
Consent of Affiliates
45


 
8.19
 
Survival of Warranties; Cumulative
45


 
8.20
 
OFAC
45


 
 
 
 
 
SECTION 9.
 
AFFIRMATIVE AND NEGATIVE COVENANTS
45


 
9.1
 
Maintenance of Existence
45


 
9.2
 
New Collateral Locations
46


 
9.3
 
Compliance with Laws, Regulations, Etc.
46


 
9.4
 
Payment of Taxes and Claims
46


 
9.5
 
Insurance
46


 
9.6
 
Financial Statements and Other Information
47


 
9.7
 
Sale of Assets, Consolidation, Merger, Dissolution, Etc.
49


 
9.8
 
Encumbrances
49


 
9.9
 
Indebtedness
50


 
9.10
 
Loans, Investments, Guarantees, Etc.
51




(ii)

--------------------------------------------------------------------------------


 
9.11
 
Dividends and Redemptions
51


 
9.12
 
Transactions with Affiliates
51


 
9.13
 
EBITDA
51


 
9.14
 
Maximum Capital Expenditures
52


 
9.15
 
Costs and Expenses
52


 
9.16
 
Further Assurances
52


 
9.17
 
Certain Permitted Transactions
53


 
9.18
 
Post-Closing Deliveries
55


 
 
 
 
 
SECTION 10.
 
EVENTS OF DEFAULT AND REMEDIES
55


 
10.1
 
Events of Default
55


 
10.2
 
Remedies
57


 
 
 
 
 
SECTION 11.
 
JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
60


 
11.1
 
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
60


 
11.2
 
Waiver of Notices
61


 
11.3
 
Amendments and Waivers
61


 
11.4
 
Waiver of Counterclaims
61


 
11.5
 
Indemnification
62


 
 
 
 
 
SECTION 12.
 
TERM OF AGREEMENT; MISCELLANEOUS
62


 
12.1
 
Term
62


 
12.2
 
Notices
63


 
12.3
 
Interpretative Provisions
64


 
12.4
 
Partial Invalidity
65


 
12.5
 
Successors
65


 
12.6
 
Participant's Right of Setoff
66


 
12.7
 
Confidentiality
66


 
12.8
 
Entire Agreement
67


 
12.9
 
USA Patriot Act
67


 
12.10
 
Counterparts, Etc
67


 
 
 
 
 
SECTION 13.
 
ACKNOWLEDGMENT AND RESTATEMENT
68


 
13.1
 
Existing Obligations
68


 
13.2
 
Acknowledgment of Security Interest
68


 
13.3
 
Existing Agreements
68


 
13.4
 
Restatement
68


 
 
 
 
 






(iii)

--------------------------------------------------------------------------------




INDEX TO
EXHIBITS AND SCHEDULES




Exhibit A
Information Certificate

Exhibit B
Form of Compliance Certificate

Schedule 9.18
Post-Closing Deliveries








-i-

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This Second Amended and Restated Loan and Security Agreement dated as of
February 21, 2012 (this “Agreement”) is entered into by and between Wells Fargo
Bank, National Association, successor by merger to Wachovia Bank, National
Association, a national banking association (“Lender”), Liggett Group LLC, a
Delaware limited liability company, as successor to Liggett Group Inc.
(“Borrower”), and 100 Maple LLC, a Delaware limited liability company (“Maple”).
W I T N E S S E T H:


WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Loan and Security Agreement dated as of April 14, 2004 (as amended, the
“Existing Loan Agreement”) pursuant to which Lender loans and makes certain
financial accommodations to Borrower;
WHEREAS, Borrower and Lender wish to amend and restate the Existing Loan
Agreement to incorporate various amendments thereto and to extend the term
thereof, without amending or altering the effect of any of the consents,
approvals or waivers granted by Lender prior to the date hereof; and
WHEREAS, Lender is willing to enter into this Agreement on the terms set forth
herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION 1.
DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:
1.1    “Accounts” shall mean all present and future rights of Borrower to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (a) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.
1.2    “Additional Permitted New Notes” shall mean any and all notes issued
under the New Notes Indenture to the extent that the issuance of such notes does
not cause Vector Group Ltd. to breach the “Secured Leverage Ratio” covenant
relating to the incurrence of indebtedness and described in the New Notes
Indenture as in effect on August 16, 2007.
1.3    “Adjusted Eurodollar Rate” shall mean, with respect to each Interest
Period for any Eurodollar Rate Loan, the rate per annum (rounded upwards, if
necessary, to the next one-thousandth (1/1000) of one percent (1%)) determined
by dividing (a) the Eurodollar Rate for such Interest

1

--------------------------------------------------------------------------------


Period by (b) a percentage equal to: (i) one (1) minus (ii) the Reserve
Percentage. For purposes hereof, “Reserve Percentage” shall mean the reserve
percentage, expressed as a decimal, prescribed by any United States or foreign
banking authority for determining the reserve requirement which is or would be
applicable to deposits of United States dollars in a non-United States or an
international banking office of Reference Bank used to fund a Eurodollar Rate
Loan or any Eurodollar Rate Loan made with the proceeds of such deposit, whether
or not the Reference Bank actually holds or has made any such deposits or loans.
The Adjusted Eurodollar Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.
1.4    “Adjusted Net Worth” shall mean as to any Person, at any time, in
accordance with GAAP (except as otherwise specifically set forth below), on a
consolidated basis for such Person and its subsidiaries (if any), the amount
equal to: (a) the difference between: (i) the aggregate net book value of all
assets of such Person and its subsidiaries, calculating the book value of
inventory for this purpose on a first-in-first-out basis (with the exception of
leaf tobacco inventory which shall be calculated on an average cost basis),
after deducting from such book values all appropriate reserves in accordance
with GAAP (including all reserves for doubtful receivables, obsolescence,
depreciation and amortization) and (ii) the aggregate amount of the indebtedness
and other liabilities of such Person and its subsidiaries (including tax and
other proper accruals) plus (b) indebtedness of such Person and its subsidiaries
which is subordinated in right of payment to the full and final payment of all
of the Obligations on terms and conditions acceptable to Lender.
1.5    “Affiliate” shall mean, with respect to a specified Person, any other
Person that directly or indirectly through one or more intermediaries controls
or is controlled by or is under common control with such specified Person. For
the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
1.6    “Availability Reserves” shall mean as of any date of determination, such
amounts as Lender may from time to time establish and revise in good faith
reducing the amount of Loans and Letter of Credit Accommodations which would
otherwise be available to Borrower under the lending formula(s) provided for
herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, do or may adversely affect either (i) the
Collateral or its value, or (ii) the assets, business or prospects of Borrower
or Obligor or (iii) the security interests and other rights of Lender in the
Collateral (including the enforceability, perfection and priority thereof) or
(b) to reflect Lender’s good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or Obligor to Lender
is or may have been incomplete, inaccurate or misleading in any material respect
or (c) to reflect outstanding Letter of Credit Accommodations as provided in
Section 2.2 hereof or (d) in respect of any state of facts which Lender
determines in good faith constitutes a Default or an Event of Default.
1.7    “Bank Products” shall mean any one or more of the following types or
services or facilities provided to Borrower or any Affiliate of Borrower by
Lender or any Affiliate of Lender: (a) credit cards or stored value cards or (b)
cash management or related services, including (i) the automated clearinghouse
transfer of funds for the account of Borrower pursuant to agreement or overdraft
for any accounts of Borrower maintained at Lender that are subject to the
control of Lender, whether pursuant to any Deposit Account Control Agreement to
which Lender is a party or

2

--------------------------------------------------------------------------------


by Lender being the bank at which the deposit account is maintained, as
applicable, and (ii) controlled disbursement services and (c) Hedge Agreements
if and to the extent permitted hereunder.
1.8    “Blocked Accounts” shall have the meaning set forth in Section 6.3
hereof.
1.9    “Borrower” shall have the meaning set forth in the preamble hereto.
1.10    “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the State of New York or the State of North Carolina, and a day on
which Lender is open for the transaction of business; except, that, if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.
1.11    “Capital Expenditures” shall mean all payments or accruals for any fixed
assets or improvements or for replacements, substitutions or additions thereto,
that have a useful life of more than one year and that are required to be
capitalized under GAAP, including, but not limited to, the direct or indirect
acquisition of such assets by way of offset items or otherwise and obligations
under Capital Leases incurred in respect of such fixed or capital assets during
such period.
1.12    “Capital Leases” shall mean, as applied to any Person, any lease of (or
any agreement conveying the right to use) any property (whether real, personal
or mixed) by such Person as lessee which in accordance with GAAP, is required to
be reflected as a liability on the balance sheet of such Person.
1.13    “Cash Collateral” shall have the meaning ascribed to such term in any
Cash Collateral Agreement.
1.14    “Cash Collateral Agreement” shall mean any Cash Collateral Pledge
Agreement between Borrower or any Subsidiary of Borrower, and Lender, as from
time to time delivered to Lender, substantially in the form of the Cash
Collateral Agreement received by Lender in April 2003, as any such agreement may
be from time to time amended, supplemented, renewed, restated, extended or
replaced.
1.15    “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
1.16    “Collateral” shall have the meaning set forth in Section 5 hereof.
1.17    “Collected Credit Balance” shall have the meaning assigned to it in
Section 6.8(a) hereof.
1.18    “Consolidated Net Income” shall mean, with respect to any Person, for
any period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period, excluding to the extent
included therein any extraordinary, one-time or non-recurring gains or non-cash
losses, after deducting all charges which should be deducted before

3

--------------------------------------------------------------------------------


arriving at the net income (loss) for such period and after deducting the
Provision for Taxes for such period, all as determined in accordance with GAAP;
provided, that, (a) the net income of any Person that is not a majority owned
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of cash dividends or similar
distributions paid to such Person or a majority owned Subsidiary of such Person;
(b) the effect of any change in accounting principles adopted by (or applicable)
such Person or its Subsidiaries after the date hereof (including any cumulative
effects resulting from changes in purchase accounting principles) shall be
excluded; and (c) the net income (if positive) of any majority-owned Subsidiary
of such Person to the extent the payment of cash dividends or similar cash
distributions by such Subsidiary is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such majority-owned
Subsidiary shall be excluded (except to the extent of the amount of cash
dividends or similar distributions paid to such Person or a majority owned
Subsidiary of such Person). For the purpose of this definition, net income
excludes any material gain or non-cash loss, together with any related fees and
expenses and Provision for Taxes, for such gain or non-cash loss realized upon
the sale or other disposition of any assets or of any Equity Interests of such
Person or a Subsidiary of such Person.
1.19    “Deed of Trust” shall have the meaning assigned to it in the Mebane
Note.
1.20    “Deposit Account Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Lender, by and among Lender, Borrower and
any bank at which any deposit account of Borrower is at any time maintained
which provides that such bank will comply with instructions originated by Lender
directing disposition of the funds in the deposit account without further
consent by Borrower and such other terms and conditions as Lender may require.
1.21    “Designated Percentage” shall mean the lesser of (a) sixty percent (60%)
multiplied by Borrower’s Eligible Cost (as that term is used and reported in the
most recent appraisal report rendered from time to time pursuant to Section
7.3(d) hereof; it being understood that for purposes hereof, “Eligible Cost”
shall have the meaning set forth in, and shall be calculated using the method of
calculation thereof that is employed, in the appraisal reports delivered prior
to the date of this Agreement) of Eligible Inventory consisting of leaf tobacco
as reflected on the books and records of Borrower maintained by Borrower in good
faith, or (b) eighty-five percent (85%) of the net orderly liquidation value of
Eligible Inventory consisting of leaf tobacco as indicated by the most recent
appraisal report thereof rendered from time to time pursuant to Section 7.3(d)
hereof.
1.22    “EBITDA” shall mean as to any Person, with respect to any period, an
amount equal to: (a) the Consolidated Net income of such Person, and its
Subsidiaries for such period, plus (b) depreciation and amortization, imputed
interest, deferred compensation for such period and other non-cash charges (to
the extent deducted in the computation of Consolidated Net Income of such
Person), all in accordance with GAAP, plus (c) Interest Expense for such period
(to the extent deducted in the computation of Consolidated Net Income of such
Person), plus (d) the Provision for Taxes for such period (to the extent
deducted in the computation of Consolidated Net Income of such Person). EBITDA
shall be calculated on a trailing twelve (12) month basis.
1.23    “Eligible Accounts” shall mean Accounts created by Borrower which are
and continue to be acceptable to Lender based on the criteria set forth below.
In general, Accounts shall be Eligible Accounts if:

4

--------------------------------------------------------------------------------


(a)    such Accounts arise from the actual and bona fide sale and shipment of
goods by Borrower or rendition of services by Borrower in the ordinary course of
its business which sale and shipment are completed in all material respects in
accordance with the terms and provisions contained in any documents related
thereto;
(b)    such Accounts, other than those set forth in Section 1.23(k) below, are
not unpaid more than the earlier of ninety (90) days after the invoice date or
forty-five (45) days after the due date of the original invoice for them;
(c)    such Accounts comply with the terms and conditions contained in Section
7.2(c) of this Agreement;
(d)    such Accounts do not arise from sales on consignment, sale and return,
sale on approval, or other terms under which payment by the account debtor may
be conditional or contingent (it being understood that the right of an account
debtor to return goods to Borrower in the ordinary course of Borrower’s business
consistent with past practices shall not constitute “consignment, sale and
return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent”);
(e)    the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America, or, at Lender’s option, if
either: (i) the account debtor has delivered to Borrower an irrevocable letter
of credit issued or confirmed by a bank satisfactory to Lender, sufficient to
cover such Account, in form and substance satisfactory to Lender and, if
required by Lender, the original of such letter of credit has been delivered to
Lender or Lender’s agent and the issuer thereof notified of the assignment of
the proceeds of such letter of credit to Lender, or (ii) such Account is subject
to credit insurance payable to Lender issued by an insurer and on terms and in
an amount acceptable to Lender, or (iii) such Account is otherwise acceptable in
all respects to Lender (subject to such lending formula with respect thereto as
Lender may determine);
(f)    such Accounts do not consist of progress billings, bill and hold invoices
or retainage invoices, except as to bill and hold invoices, if Lender shall have
received an agreement in writing from the account debtor, in form and substance
satisfactory to Lender, confirming the unconditional obligation of the account
debtor to take the goods related thereto and pay such invoice;
(g)    the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts not affected by such counterclaim, defense,
dispute or right of setoff may still be deemed Eligible Accounts);
(h)    there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;
(i)    such Accounts are subject to the first priority, valid and perfected
security interest of Lender and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement;

5

--------------------------------------------------------------------------------


(j)    neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent, family
member or Affiliate of Borrower;
(k)    the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, (i) such Account results from sales in the
ordinary course of business to the United States military which arise from only
military purchase orders or, in any other case, upon Lender’s request, the
Federal Assignment of Claims Act of 1940, as amended or any similar State or
local law, if applicable, has been complied with in a manner satisfactory to
Lender and (ii) such Accounts are not unpaid more than one hundred twenty (120)
days after the date of the original invoice for them;
(l)    there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which are reasonably
likely to result in any material adverse change in any such account debtor’s
financial condition;
(m)    such Accounts of a single account debtor or its Affiliates do not
constitute more than twenty percent (20%) of all otherwise Eligible Accounts
(but the portion of the Accounts not in excess of such percentage may be deemed
Eligible Accounts);
(n)    such Accounts are not owed by an account debtor who has Accounts unpaid
more than forty-five (45) days after the due date of the original invoice for
them which constitute more than fifty percent (50%) of the total Accounts of
such account debtor;
(o)    such Accounts are owed by account debtors whose total indebtedness to
Borrower does not exceed the credit limit with respect to such account debtors
as determined in good faith by Lender from time to time after Lender has given
notice thereof to Borrower (but the portion of the Accounts in excess of such
credit limit arising prior to such notice or not in excess of such credit limit
may still be deemed Eligible Accounts); and
(p)    such Accounts are owed by account debtors deemed creditworthy at all
times by Lender, as determined by Lender in good faith (and Lender agrees to use
its best efforts to give notice to Borrower of any account debtor so deemed not
to be creditworthy).
General criteria for Eligible Accounts may be established and revised from time
to time by Lender in good faith on ten (10) days’ prior notice by Lender to
Borrower. Any Accounts which are not Eligible Accounts shall nevertheless be
part of the Collateral.
1.24    “Eligible Inventory” shall mean Inventory consisting of finished goods
(including any such goods which are reflected in Borrower’s books and records,
in accordance with its accounting practices in effect on the date hereof, as
finished goods and manufactured stock) held for resale in the ordinary course of
the business of Borrower and raw materials for such finished goods (including,
without limitation, leaf tobacco) which are acceptable to Lender based on the
criteria set forth below. In general, Eligible Inventory shall not include (a)
work-in-process; (b) spare parts for equipment; (c) packaging and shipping
materials; (d) supplies used or consumed in Borrower’s

6

--------------------------------------------------------------------------------


business; (e) Inventory at premises other than those owned and controlled by
Borrower, except if Lender shall have received an agreement in writing from the
person in possession of such Inventory and/or the owner or operator of such
premises in form and substance satisfactory to Lender acknowledging Lender’s
first priority security interest in the Inventory, waiving security interests
and claims by such person against the Inventory and permitting Lender access to,
and the right to remain on, the premises so as to exercise Lender’s rights and
remedies and otherwise deal with the Collateral; (f) Inventory subject to a
security interest or lien in favor of any person other than Lender except those
permitted in this Agreement; (g) bill and hold goods; (h) unserviceable,
obsolete or slow moving Inventory; (i) Inventory which is not subject to the
first priority, valid and perfected security interest of Lender; (j) returned,
damaged and/or defective Inventory; and (k) Inventory purchased or sold on
consignment. In addition, Eligible Inventory shall not include any Inventory
consisting of leaf tobacco used exclusively in connection with the manufacture
by Borrower of finished goods for Vector Tobacco Inc. together with any finished
goods manufactured by Borrower for Vector Tobacco Inc. General criteria for
Eligible Inventory may be established and revised from time to time by Lender in
good faith on ten (10) days’ prior notice by Lender to Borrower. Any Inventory
which is not Eligible Inventory shall nevertheless be part of the Collateral.
1.25    “Environmental Laws” shall mean all foreign, Federal, State and local
laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Borrower or
Obligor and any Governmental Authority, (a) relating to pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or to human health or safety, (b) relating to the exposure to, or the
use, storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials. The term “Environmental Laws”
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.
1.26    “Equipment” shall mean all of Borrower’s now owned and hereafter
acquired equipment, wherever located, including machinery, data processing and
computer equipment and computer hardware and software, whether owned or
licensed, and including embedded software, vehicles, tools, furniture, fixtures,
all attachments, accessions and property now or hereafter affixed thereto or
used in connection therewith, and substitutions and replacements thereof,
wherever located.
1.27    “Equity Interests” shall mean, with respect to any Person, all of the
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity or ownership interests at any time outstanding,

7

--------------------------------------------------------------------------------


all of the warrants, options or other rights for the purchase or acquisition
from such Person of shares of capital stock of (or other equity interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other equity interests in) such Person and all warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other equity interests), but excluding (a) any debt security
that is convertible into or exchangeable for any such shares (or such other
equity interests) and (b) any stock appreciation rights, interests in phantom
equity plans or similar rights or interests.
1.28    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.
1.29    “ERISA Affiliate” shall mean any person required to be aggregated with
any Borrower, any Obligor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
1.30    “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the occurrence of a “prohibited
transaction” with respect to which Borrower or any of its Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which Borrower or any of its Subsidiaries could otherwise be liable;
(f) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal or notification that a Multiemployer Plan is in reorganization; (g)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the Pension Benefit Guaranty Corporation to terminate a Plan; (h)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (i) the imposition of any liability under Title
IV of ERISA, other than the Pension Benefit Guaranty Corporation premiums due
but not delinquent under Section 4007 of ERISA, upon Borrower or any ERISA
Affiliate in excess of $100,000 and (j) any other event or condition with
respect to a Plan including any Plan subject to Title IV of ERISA maintained, or
contributed to, by any ERISA Affiliate that could reasonably be expected to
result in liability of any Borrower in excess of $100,000.
1.31    “Eurodollar Rate” shall mean the rate per annum appearing on Bloomberg
L.P.’s (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) two (2) Business Days’ prior to the commencement of
the requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the Eurodollar Rate Loan requested (whether as
an initial Eurodollar Rate Loan or as a continuation of a Eurodollar Rate Loan
or as a conversion of a Prime Rate Loan to a Eurodollar Rate Loan) by Borrower
in accordance with this Agreement, which determination shall be conclusive in
the absence of manifest error.

8

--------------------------------------------------------------------------------


1.32    “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.
1.33    “Event of Default” shall mean the occurrence or existence of any event
or condition described in Section 10.1 hereof.
1.34    “Excess Availability” shall mean the amount, as determined by Lender,
calculated at any time, equal to: (a) the lesser of (i) the amount of the Loans
available to Borrower as of such time as provided in Section 2.1 and (ii) the
Maximum Credit, minus (b) the sum of: (i) the amount of all then outstanding and
unpaid Obligations, plus (ii) the aggregate amount of all trade payables owed to
suppliers of Borrower which are more than sixty (60) days past due as of such
time.
1.35    “Existing Loan Agreement” shall have the meaning assigned to it in the
Recitals hereof.
1.36    “Existing Term Loan” shall mean the term loan under the Mebane Note.
1.37    “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by Borrower or any Obligor in connection with this Agreement;
provided, that, in no event shall the term Financing Agreements be deemed to
include any Hedge Agreement.
1.38    “Funding Bank” shall have the meaning set forth in Section 3.5(a)
hereof.
1.39    “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Boards which are applicable to the circumstances
as of the date of determination consistently applied; except, that, for purposes
of Sections 9.13 and 9.14 hereof, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the audited financial statements delivered to Lender prior to the
date hereof.
1.40    “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
1.41    “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under

9

--------------------------------------------------------------------------------


any Environmental Law (including any that are or become classified as hazardous
or toxic under any Environmental Law).
1.42    “Hedge Agreement” shall mean an agreement between Borrower or any
Affiliate of Borrower and Lender or any Affiliate of Lender that is a swap
agreement as such term is defined in 11 U.S.C. Section 101, and including any
rate swap agreement, basis swap, forward rate agreement, commodity swap,
interest rate option, forward foreign exchange agreement, spot foreign exchange
agreement, rate cap agreement, floor agreement, rate collar agreement, currency
swap agreement, cross-currency rate swap agreement, currency option, any other
similar agreement (including any option to enter into any of the foregoing or a
master agreement for any of the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; sometimes
being collectively referred to herein as “Hedge Agreements”.
1.43    “Information Certificate” shall mean the Information Certificate of
Borrower constituting Exhibit A hereto, as such Information Certificate may be
amended, modified or supplemented from time to time.
1.44    “Intellectual Property” shall mean all of Borrower’s now owned and
hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, trade names, trade styles,
trademark and service mark applications, and licenses and rights to use any of
the foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; trade secret rights, copyright rights,
rights in works of authorship, domain names and domain name registration;
software and contract rights relating to computer software programs, in whatever
form created or maintained.
1.45    “Interest Equivalent” shall have the meaning assigned to it in Section
6.8(a) hereof.
1.46    “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person,
whether paid or accrued during such period but without duplication (including
the interest component of Capital Leases for such period), including, without
limitation, discounts in connection with the sale of any Accounts that are sold
for purposes other than collection, but excluding interest paid in property
other than cash and any other interest expense not payable in cash.
1.47    “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration as Borrower may
elect, the exact duration to be determined in accordance with the customary
practice in the applicable Eurodollar Rate market; provided, that, Borrower may
not elect an Interest Period which will end after the last day of the
then-current term of this Agreement.
1.48    “Interest Rate” shall mean

10

--------------------------------------------------------------------------------


(a)    Subject to clause (b) of this definition below:
(i)    as to Prime Rate Loans, a rate equal to zero percent (0%) per annum in
excess of the Prime Rate,
(ii)    as to Eurodollar Rate Loans, a rate equal to two percent (2%) per annum
in excess of the Adjusted Eurodollar Rate (in each case, based on the Eurodollar
Rate applicable for the Interest Period selected by Borrower, as in effect three
(3) Business Days after the date of receipt by Lender of the request of or on
behalf of Borrower for such Eurodollar Rate Loans in accordance with the terms
hereof, whether such rate is higher or lower than any rate previously quoted to
Borrower).
(b)    Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate shall mean the rate of two percent (2%) per annum
in excess of the Prime Rate as to Prime Rate Loans and the rate of four percent
(4%) per annum in excess of the Adjusted Eurodollar Rate as to Eurodollar Rate
Loans, at Lender’s option, without notice, (i) either (A) for the period on and
after the date of termination or non-renewal hereof until such time as all
Obligations are indefeasibly paid and satisfied in full in immediately available
funds, or (B) for the period from and after the date of the occurrence of any
Event of Default, and for so long as such Event of Default is continuing as
determined by Lender and (ii) on the Loans to Borrower at any time outstanding
in excess of the lending formulas set forth in Section 2.1(a) or the Maximum
Credit (whether or not such excess(es) arise or are made with or without
Lender’s knowledge or consent and whether made before or after an Event of
Default).
1.49    “Inventory” shall mean all of Borrower’s now owned and hereafter
existing or acquired goods, wherever located, which (a) are leased by Borrower
as lessor; (b) are held by Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by Borrower under a contract of service;
or (d) consist of raw materials, work-in-process, finished goods or materials
used or consumed in its business.
1.50    “Investment Property Control Agreement” shall mean an agreement in
writing delivered at Lender’s request pursuant to Section 5.2, in form and
substance satisfactory to Lender, by and among Lender, Borrower and any
securities intermediary, commodity intermediary or other person who has custody,
control or possession of any investment property of Borrower acknowledging that
such securities intermediary, commodity intermediary or other person has
custody, control or possession of such investment property on behalf of Lender,
that it will comply with entitlement orders originated by Lender with respect to
such investment property, or other instructions of Lender, and including such
other terms and conditions as Lender may require.
1.51    “Leaf Tobacco Sublimit” shall mean the amount of $22,500,000.
1.52    “Lender” shall have the meaning set forth in the preamble hereto.
1.53    “Lender Payment Account” shall mean account no. 5000000030279 of Lender
at Wells Fargo Bank, National Association or such other account of Lender as
Lender may from time to time designate to Borrower as the Lender Payment Account
for purposes of this Agreement.

11

--------------------------------------------------------------------------------


1.54    “Letter of Credit Accommodations” shall mean the letters of credit,
merchandise purchase or other guaranties which are from time to time either (a)
issued or opened by Lender for the account of Borrower or any Obligor or (b)
with respect to which Lender has agreed to indemnify the issuer or guaranteed to
the issuer the performance by Borrower of its obligations to such issuer.
1.55    “Liggett Agreement” shall mean that certain Sales, Marketing and
Distribution Agreement, dated January 1, 2011, by and between Borrower and
Liggett Vector Brands Inc., as may be amended from time to time.
1.56    “License Agreements” shall have the meaning assigned in Section 9.12
hereof.
1.57    “Loans” shall mean the loans now or hereafter made by Lender to or for
the benefit of Borrower on a revolving basis (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.
1.58    “Maple” shall have the meaning set forth in the preamble hereto.
1.59    “Maple Guarantee” shall have the meaning assigned to it in Section
9.17(d)(ii) hereof.
1.60    “Maple Obligations” shall have the meaning assigned to it in Section
9.17(d)(i) hereof.
1.61    “Maple Transactions” shall mean, collectively, the Mebane Loan and the
Mebane Lease.
1.62    “Maturity Date” shall have the meaning set forth in Section 12.1(a)
hereof.
1.63    “Maximum Credit” shall mean the amount of $50,000,000, minus the
outstanding and unpaid principal amount of the loan or loans made by Lender to
Maple.
1.64    “Mebane Lease” shall mean the lease by Maple to Borrower of the Mebane
Premises.
1.65    “Mebane Loan” shall mean the borrowing by Maple from Lender on or about
August 10, 2007 in the original principal amount of $8,000,000 which is secured
by a first mortgage and lien in favor of Lender on the Mebane Premises. As of
the date hereof, after giving effect to the execution and delivery of this
Agreement, the outstanding principal amount of the Mebane Loan is $4,425,000.
1.66    “Mebane Note” shall mean the Amended and Restated Term Promissory Note
dated as of the date hereof executed by Maple in favor of Lender, as the same
may be amended, modified, supplemented, renewed, extended, restated or replaced
from time to time.
1.67    “Mebane Premises” shall mean the land, buildings, fixtures and other
improvements at 100 Maple Lane, Mebane, North Carolina.
1.68    “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001

12

--------------------------------------------------------------------------------


(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by Borrower or any ERISA
Affiliate.
1.69    “Net Amount of Eligible Accounts” shall mean the gross amount of
Eligible Accounts less (a) sales, excise or similar taxes billed to the account
debtor as such and (b) returns, discounts, claims, credits and allowances of any
nature at any time issued, owing, granted, outstanding, available or claimed
with respect thereto, including, without limitation, accrued promotional
reserves (including coupon and sticker programs, if any), shelving accruals,
competitive incentives, profit rebates, and other items representing potential
offsets against Accounts, as determined by Lender in good faith.
1.70    “New Notes” shall mean, collectively, (a) the 11% Senior Secured Notes
due 2015 (including exchange notes), in the original principal amount of
$165,000,000, and (b) any Additional Permitted New Notes, issued by Vector Group
Ltd. pursuant to the New Notes Indenture, as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated, refinanced or
replaced (to the extent not prohibited by this Agreement and the New Notes
Intercreditor Agreement).
1.71    “New Notes Indenture” shall mean the Indenture dated as of August 16,
2007, by and among Vector Group Ltd., the subsidiary guarantors party thereto
and New Notes Trustee, as trustee, with respect to the New Notes, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced or replaced (to the extent not prohibited by this
Agreement and the New Notes Intercreditor Agreement).
1.72    “New Notes Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated as of August 16, 2007 executed by and among Lender, the New
Notes Trustee, Borrower and Maple, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
1.73    “New Notes Trustee” shall mean U.S. Bank National Association, in its
capacity as trustee under the New Notes Indenture for the holders of the Class A
Notes issued pursuant to, and as such term is defined in, the New Notes
Indenture and any successor, replacement or additional trustee under the New
Notes Indenture, and their respective successors and assigns.
1.74    “Obligations” shall mean a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by Borrower to Lender, including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under this
Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and b)
for purposes only of Section 5.1 hereof and subject to the priority in right of
payment set forth in Section 6.4 hereof, all obligations, liabilities and
indebtedness of every kind, nature and

13

--------------------------------------------------------------------------------


description owing by Borrower to Lender or any Affiliate of Lender arising under
or pursuant to any Bank Products, whether now existing or hereafter arising (and
in the case of any Affiliate of Lender, Lender shall be deemed to act as Lender
for such Affiliate for purposes of Section 5.1 hereof).
1.75    “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
1.76    “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrower.
1.77    “Participant” shall mean any person which at any time participates with
Lender in respect of the Loan, the Letter of Credit Accommodations or other
Obligations or any portion thereof.
1.78    “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.
1.79    “Plan” shall mean an employee benefit plan (as defined in Section 3(3)
of ERISA) which Borrower sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a Multiemployer Plan
has made contributions at any time during the immediately preceding six (6) plan
years.
1.80    “Prime Rate” shall mean the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.
1.81    “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.
1.82    “Proceeds” shall have the meaning assigned that term under the Uniform
Commercial Code as in effect in any relevant jurisdiction or under other
relevant law and, in any event, shall include, but not be limited to, (i) any
and all proceeds of any insurance, indemnity, warranty or guaranty payable to
Lender or Borrower from time to time with respect to any of the Collateral, (ii)
any and all payments (in any form whatsoever) made or due and payable to
Borrower from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority), and (iii) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.
1.83    “Provision for Taxes” shall mean an amount equal to all taxes imposed on
or

14

--------------------------------------------------------------------------------


measured by net income or due under any tax sharing agreement or arrangement
with Vector Group Ltd., whether Federal, State, Provincial, country or local ,
and whether foreign or domestic, that are paid or payable by any Person in
respect of any period in accordance with GAAP.
1.84    “Real Property” shall mean all now owned and hereafter acquired real
property of Borrower, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.
1.85    “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of Borrower: (a) all Accounts; (b) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of Borrower and other contract rights, chattel paper, instruments,
notes, and other forms of obligations owing to Borrower, whether from the sale
and lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by Borrower or to or for the benefit of any third person
(including loans or advances to any Affiliates or Subsidiaries of Borrower) or
otherwise associated with any Accounts or Inventory of Borrower.
1.86    “Records” shall mean all of Borrower’s present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data, in each case to the extent relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of
Borrower with respect to the foregoing maintained with or by any other person).
1.87    “Reference Bank” shall mean Wells Fargo Bank, National Association or
its successors, or such other bank as Lender may from time to time designate.
1.88    “Sanctioned Entity” shall mean (a) an agency of the government of, (b)
an organization directly or indirectly controlled by, or (c) a person resident
in, a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
1.89    “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
1.90    “Subsidiary” or “subsidiary” shall mean any corporation, association or
organization, active or inactive, as to which more than fifty percent (50%) of
the outstanding voting stock or shares or interests shall now or hereafter be
owned or controlled, directly or indirectly by any Person, any Subsidiary of
such Person, or any Subsidiary of such Subsidiary.
1.91    “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as in effect in the State of New York, and any successor statute, as in
effect from time to time

15

--------------------------------------------------------------------------------


(except, that, terms used herein which are defined in the Uniform Commercial
Code as in effect in the State of New York on the date hereof shall continue to
have the same meaning notwithstanding any replacement or amendment of such
statute except as Lender may otherwise determine).
1.92    “Value” shall mean, as determined by Lender in good faith, with respect
to Inventory, the lower of (a) cost computed on a first-in-first-out basis
(except, that, Inventory consisting of leaf tobacco shall be computed on an
average cost basis) in accordance with GAAP or (b) market value.
1.93    “Vector Agreements” shall mean, collectively, (a) Sales, Marketing and
Distribution Agreement, dated January 1, 2011, by and between Liggett Vector
Brands Inc. and Vector Tobacco Inc., as may be amended from time to time, (b)
Contract Manufacturing Agreement, dated as of January 1, 2011, by and between
Borrower and Vector Tobacco Inc., as may be amended from time to time, and (c)
Agreement for Production and Storage Space, dated August 15, 2005, by and
between Borrower and Vector Tobacco Inc., as amended on April 1, 2010 and as may
be further amended from time to time.
1.94    “VGRH” shall mean VGR Holding LLC (formerly VGR Holding Inc., formerly
BGLS Inc.), an affiliate of Borrower.

16

--------------------------------------------------------------------------------


SECTION 2.
CREDIT FACILITIES

2.1    Loans.
(a)    Subject to, and upon the terms and conditions contained herein, Lender
agrees to make Loans to Borrower from time to time in amounts requested by
Borrower up to the amount equal to the sum of:
(i)    the lesser of: (A) eighty-five percent (85%) of the Net Amount of
Eligible Accounts, or (B) $10,000,000; plus
(ii)    the lesser of: (A) the sum of eighty percent (80%) of the Value of
Eligible Inventory consisting of packaged cigarettes (whether reflected in
Borrower’s books and records, in accordance with its accounting practices in
effect on the date hereof, as finished goods or manufactured stock) plus the
lower of the Designated Percentage of the Value of Eligible Inventory consisting
of leaf tobacco or the Leaf Tobacco Sublimit at such time plus zero percent (0%)
of the Value of Eligible Inventory consisting of raw materials, other than leaf
tobacco, for the manufacture of cigarettes, or (B) $50,000,000; less
(iii)    any Availability Reserves.
(b)    Except in Lender’s discretion, the aggregate amount of Loans to be made
against the respective categories of Eligible Inventory, consisting of finished
goods (including any such goods which are reflected in Borrower’s books and
records, in accordance with its accounting practices in effect on the date
hereof, as finished goods and manufactured stock), leaf tobacco and other raw
materials, pursuant to the lending formulas set forth in Section 2.l(a)(ii)
above, shall not exceed eight-five percent (85%) of the orderly liquidation
values of all such combined categories of Eligible Inventory, assuming an
orderly liquidation sale within ninety (90) days, as indicated by appraisal
reports rendered from time to time pursuant to Section 7.3(d).
(c)    Lender may, in its discretion, from time to time, upon not less than ten
(10) days’ prior notice to Borrower, (i) reduce the lending formula with respect
to Eligible Accounts to the extent that Lender determines in good faith that:
(A) the dilution with respect to the Accounts for any period (based on the ratio
of (1) the aggregate amount of reductions in Accounts other than as a result of
payments in cash or items which are deducted in determining the Net Amount of
Eligible Accounts to (2) the aggregate amount of total sales) has increased in
any material respect or may be reasonably I anticipated to increase in any
material respect above historical levels, or (B) the general creditworthiness of
account debtors has declined or (ii) reduce the lending formula(s) with respect
to Eligible Inventory to the extent that Lender determines in good faith that:
(A) the number of days of the turnover of the Inventory for any period has
changed in any material respect or (B) the Value of the Eligible Inventory, or
any category thereof, has decreased, or (C) the mix among Eligible Inventory of
premium brands mass sell generic/private label and military categories of
packaged cigarettes has materially changed from that existing on October 31,
2011 if such change shall be deemed in good faith by Lender to adversely affect
the Collateral, or (D) the nature and quality of the Inventory has materially
deteriorated. In determining whether to reduce the lending formula(s), Lender
may consider events, conditions, contingencies or risks which are also
considered in determining Eligible Accounts, Eligible Inventory or in
establishing Availability Reserves.

17

--------------------------------------------------------------------------------


(d)    Except in Lender’s discretion, the aggregate amount of the Loans and the
Letter of Credit Accommodations outstanding at any time shall not exceed the
Maximum Credit. In the event that the outstanding amount of any component of the
Loans, or the aggregate amount of the outstanding Loans and Letter of Credit
Accommodations, exceed the amounts available under the lending formulas, the
sublimits for Letter of Credit Accommodations set forth in Section 2.2(d) or the
Maximum Credit, as applicable, such event shall not limit, waive or otherwise
affect any rights of Lender in that circumstances or on any future occasions and
Borrower shall, upon demand by Lender, which may be made at any time or from
time to time, immediately repay to Lender the entire amount of any such
excess(es) for which payment is demanded.
2.2    Letter of Credit Accommodations.
(a)    Subject to, and upon the terms and conditions contained herein, at the
request of Borrower, Lender agrees to provide or arrange for Letter of Credit
Accommodations for the account of Borrower containing terms and conditions
acceptable to Lender, Borrower and the issuer thereof. Any payments made by
Lender to any issuer thereof and/or related parties in connection with the
Letter of Credit Accommodations shall constitute additional Loans to Borrower
pursuant to this Section 2.
(b)    In addition to any charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, Borrower shall
pay to Lender a letter of credit fee at a rate equal to two percent (2%) per
annum on the daily outstanding balance of the Letter of Credit Accommodations
for the immediately preceding month (or part thereof), payable in arrears as of
the first day of each succeeding month; provided, that, if any of the Letter of
Credit Accommodations have expired with any amount remaining unpaid thereunder,
such Letter of Credit Accommodation shall continue to be included in the daily
outstanding balance of the Letter of Credit Accommodations for purposes of
calculating such letter of credit fee until the earlier of (i) the payment under
the Letter of Credit Accommodation of all amounts which were unpaid upon its
expiration date or (ii) a period of thirty (30) days after the stated expiration
date of such Letter of Credit Accommodation. Such letter of credit fee shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrower to pay such fee shall survive the
termination or non-renewal of this Agreement.
(c)    Borrower shall give Lender two (2) Business Days’ prior written notice of
Borrower’s request for the issuance of a Letter of Credit Accommodation. Such
notice shall be irrevocable and shall specify the original face amount of the
Letter of Credit Accommodation requested, the effective date (which date shall
be a Business Day and in no event shall be a date less than ten (10) days’ prior
to the end of the then current term of this Agreement) of issuance of such
requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation.
Borrower shall attach to such notice the proposed terms of the Letter of Credit
Accommodation.
(d)    In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no

18

--------------------------------------------------------------------------------


Letter of Credit Accommodations shall be available unless each of the following
conditions precedent have been satisfied in a manner satisfactory to Lender: (i)
Borrower shall have delivered to the proposed issuer of such Letter of Credit
Accommodation at such times and in such manner as such proposed issuer may
require, an application, in form and substance reasonably satisfactory to such
proposed issuer and Lender, for the issuance of the Letter of Credit
Accommodation and such other documents as may be required pursuant to the terms
thereof, and the form and terms of the proposed Letter of Credit Accommodation
shall be reasonably satisfactory to Lender and such proposed issuer, (ii) as of
the date of issuance, no order of any court, arbitrator or other Governmental
Authority shall purport by its terms to enjoin or restrain money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit Accommodation, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed issuer of such Letter of Credit Accommodation refrain from, the
issuance of letters of credit generally or the issuance of such Letters of
Credit Accommodation; and (iii) the Excess Availability, prior to giving effect
to any Availability Reserves with respect to such Letter of Credit
Accommodations, on the date of the proposed issuance of any Letter of Credit
Accommodations, shall be equal to or greater than: (A) if the proposed Letter of
Credit Accommodation is for the purpose of purchasing Eligible Inventory
consisting of leaf tobacco Inventory and the documents of title with respect
thereto are consigned to the issuer, the sum of (1) the percentage equal to one
hundred percent (100%) minus the then applicable percentage with respect to
Eligible Inventory consisting of leaf tobacco set forth in Section 2.1(a)
multiplied by the Value of such Eligible Inventory, plus (2) freight, taxes,
duty and other amounts which Lender estimates must be paid in connection with
such Inventory upon arrival and for delivery to one of Borrower’s locations for
Eligible Inventory within the United States of America and (B) if the proposed
Letter of Credit Accommodation is for any other purpose or the documents of
title are not consigned to the issuer in connection with a Letter of Credit
Accommodation for the purpose of purchasing Inventory, an amount equal to one
hundred percent (100%) of the face amount thereof and all other commitments and
obligations made or incurred by Lender with respect thereto. Effective on the
issuance of each Letter of Credit Accommodation, an Availability Reserve shall
be established in the applicable amount set forth in Section 2.2(d)(iii)(A) or
Section 2.2(d)(iii)(B).
(e)    Except in Lender’s discretion, the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Lender in connection therewith, shall not at any time exceed $5,000,000. At
any time an Event of Default exists or has occurred and is continuing, upon
Lender’s request, Borrower will either furnish cash collateral to secure the
reimbursement obligations to the issuer in connection with any Letter of Credit
Accommodations or furnish cash collateral to Lender for the Letter of Credit
Accommodations, and in either case, the Loans otherwise available to Borrower
shall not be reduced as provided in Section 2.2(d) to the extent of such cash
collateral
(f)    Borrower shall indemnify and hold Lender harmless from and against any
and all losses, claims, damages, liabilities, costs and expenses which Lender
may suffer or incur in connection with any Letter of Credit Accommodations and
any documents, drafts or acceptances relating thereto, including, but not
limited to, any losses, claims, damages, liabilities, costs and expenses due to
any action taken by any issuer or correspondent with respect to any Letter of
Credit Accommodation, other than any such loss, claim, damage, liability, cost
or expense resulting only from the gross negligence or willful misconduct of
Lender. Borrower assumes all risks with respect

19

--------------------------------------------------------------------------------


to the acts or omissions of the drawer under or beneficiary of any Letter of
Credit Accommodation and for such purposes the drawer or beneficiary shall be
deemed Borrower’s agent Borrower assumes all risks for, and agrees to pay, all
foreign, Federal, State and local taxes, duties and levies relating to any good
subject to any Letter of Credit Accommodations or any documents, drafts or
acceptances thereunder. Borrower hereby releases and holds Lender harmless from
and against any acts, waivers, errors, delays or omissions, whether caused by
Borrower, by any issuer or correspondent or otherwise with respect to or
relating to any Letter of Credit Accommodation. The provisions of this Section
2.2(f) shall survive the payment of Obligations and the termination or
non-renewal of this Agreement.
(g)    In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrower shall, at Lender’s request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Lender holds a
security interest to deliver them to Lender and/or subject to Lender’s order,
and if they shall come into Borrower’s possession, to deliver them, upon
Lender’s request, to Lender in their original form. Borrower shall also, at
Lender’s request, designate Lender as the consignee on all bills of lading and
other negotiable and non-negotiable documents.
(h)    So long as no Event of Default exists or has occurred and is continuing,
Borrower may (i) approve or resolve any questions of non-compliance of
documents, (ii) give any instructions as to acceptance or rejection of any
documents or goods, (iii) execute any and all applications for steamship or
airway guaranties, indemnities or delivery orders, and (iv) with Lender’s
consent, grant any extensions of the maturity of, time of payment for, or time
of presentation of, any drafts, acceptances, or documents, and agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral.
(i)    Borrower hereby irrevocably authorizes and directs any issuer of a Letter
of Credit Accommodation to name Borrower as the account party therein and to
deliver to Lender all instruments, documents and other writings and property
received by issuer pursuant to the Letter of Credit Accommodations and to accept
and rely upon Lender’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit Accommodations or the
applications therefor. Nothing contained herein shall be deemed or construed to
grant Borrower any right or authority to pledge the credit of Lender in any
manner. Lender shall have no liability of any kind with respect to any Letter of
Credit Accommodation provided by an issuer other than Lender unless Lender has
duly executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Borrower shall be bound by any reasonable interpretation made in good faith by
Lender, or any other issuer or correspondent under or in connection with any
Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrower.
(j)    At any time an Event of Default exists or has occurred and is continuing,
Lender shall have the right and authority to, and Borrower shall not, without
the prior written consent of Lender, (i) approve or resolve any questions of
non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all

20

--------------------------------------------------------------------------------


applications for steamship or airway guaranties, indemnities or delivery orders,
(iv) grant any extensions of the maturity of, time of payments for, or time of
presentation of, any drafts, acceptances, or documents, and (v) agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral. Lender may take such actions either in its
own name or in Borrower’s name.
(k)    Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Lender. Any duties or obligations
undertaken by Lender to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement by Lender in favor of any
issuer or correspondent to the extent relating to any Letter of Credit
Accommodation, shall be deemed to have been undertaken by Borrower to Lender and
to apply in all respects to Borrower.
2.3    Availability Reserves. All Loans otherwise available to Borrower pursuant
to the lending formulas and subject to the Maximum Credit and other applicable
limits hereunder shall be subject to Lender’s continuing right to establish and
revise Availability Reserves.
2.4    Mebane Loan. Pursuant to the terms of the Mebane Note, Lender has made
the Mebane Loan to Maple, which loan is secured by a first deed of trust and
lien in favor of Lender on the Mebane Premises and all guaranties, security
agreements and other agreements, documents and instruments now or at any time
hereafter executed and/or delivered by Borrower, Maple or any other party in
connection therewith, and Lender is entitled to all of the benefits and rights
of this Agreement, which loan shall be repaid according to the terms of the
Mebane Note. Maple shall be required to make the regularly scheduled principal
installments as set forth in the Mebane Note. Upon the occurrence of an Event of
Default or if this Agreement shall be terminated or not renewed for any reason
whatsoever, then and in any such event, in addition to all rights and remedies
of Lender hereunder, or under applicable law or otherwise, all such rights and
remedies being cumulative, not exclusive, and enforceable alternatively,
successively and concurrently, Lender may, at its option, declare all amounts
owing under the Mebane Note to be due and payable, whereupon the then unpaid
balance of the Mebane Note, together with all interest accrued thereon, shall
forthwith become due and payable, together with interest accruing thereafter at
the then applicable interest rate set forth in the Mebane Note until the
indebtedness evidenced by the Mebane Note is paid in full, plus the costs and
expenses of collection of the Mebane Note, including but not limited to,
reasonable attorneys’ fees and legal expenses actually incurred.

21

--------------------------------------------------------------------------------


2.5    Existing Loan. All outstanding Loans under the Existing Loan Agreement as
of the date hereof shall be deemed to be outstanding hereunder as of the date
hereof.
SECTION 3.
INTEREST AND FEES

3.1    Interest.
(a)    Borrower shall pay to Lender interest on the outstanding principal amount
of the Loans at the Interest Rate. All interest accruing hereunder on and after
the date of any Event of Default or termination hereof shall be payable on
demand.
(b)    Borrower may from time to time request Eurodollar Rate Loans or may
request that Prime Rate Loans be converted to Eurodollar Rate Loans or that any
existing Eurodollar Rate Loans continue for an additional Interest Period. Such
request from Borrower shall specify the amount of the Eurodollar Rate Loans or
the amount of the Prime Rate Loans to be converted to Eurodollar Rate Loans or
the amount of the Eurodollar Rate Loans to be continued (subject to the limits
set forth below) and the Interest Period to be applicable to such Eurodollar
Rate Loans. Subject to the terms and conditions contained herein, three (3)
Business Days after receipt by Lender of such a request from Borrower, such
Eurodollar Rate Loans shall be made or Prime Rate Loans shall be converted to
Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue, as the case
may be; provided, that, (i) no Default or Event of Default shall exist or have
occurred and be continuing, (ii) no party hereto shall have sent any notice of
termination of this Agreement, Borrower shall have complied with such customary
procedures as are established by Lender and specified by Lender to Borrower from
time to time for requests by Borrower for Eurodollar Rate Loans, (iii) no more
than four (4) Interest Periods may be in effect at any one time, (iv) the
aggregate amount of the Eurodollar Rate Loans must be in an amount not less than
$1,000,000 or an integral multiple of $500,000 in excess thereof, (v) the
maximum amount of the Eurodollar Rate Loans in the aggregate at any time
requested by Borrower shall not exceed the amount equal to ninety percent (90%)
of the lowest principal amount of the Loans which it is anticipated will be
outstanding during the applicable Interest Period, in each case as determined by
Lender in good faith (but with no obligation of Lender to make such Loans), and
(vi) Lender shall have determined that the Interest Period or Adjusted
Eurodollar Rate is available to Lender and can be readily determined as of the
date of the request for such Eurodollar Rate Loan by Borrower. Any request by or
on behalf of Borrower for Eurodollar Rate Loans or to convert Prime Rate Loans
to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans shall
be irrevocable. Notwithstanding anything to the contrary contained herein,
Lender shall not be required to purchase United States Dollar deposits in the
London interbank market or other applicable Eurodollar Rate market to fund any
Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if
Lender had purchased such deposits to fund the Eurodollar Rate Loans.
(c)    Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Lender has received
and approved a request to continue such Eurodollar Rate Loan at least three (3)
Business Days’ prior to such last day in accordance with the terms hereof. Any
Eurodollar Rate Loans shall, at Lender’s option, upon notice by Lender to
Borrower, be subsequently converted to Prime Rate Loans in the event that this
Agreement shall terminate or not be renewed. Borrower shall pay to Lender, upon
demand by Lender (or Lender may, at its option, charge any loan account of
Borrower) any amounts required to

22

--------------------------------------------------------------------------------


compensate Lender or Participant for any loss (including loss of anticipated
profits), cost or expense incurred by such person, as a result of the conversion
of Eurodollar Rate Loans to Prime Rate Loans pursuant to any of the foregoing.
(d)    Interest shall be payable by Borrower to Lender monthly in arrears not
later than the first day of each calendar month and shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed. The
interest rate on non-contingent Obligations (other than Eurodollar Rate Loans)
shall increase or decrease by an amount equal to each increase or decrease in
the Prime Rate effective on the first day of the month after any change in such
Prime Rate is announced based on the Prime Rate in effect on the last day of the
month in which any such change occurs. In no event shall charges constituting
interest payable by Borrower to Lender exceed the maximum amount or the rate
permitted under any applicable law or regulation, and if any such part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.
3.2    Closing Fee. Borrower shall pay to Lender as a closing fee the amount of
$150,000, which shall be fully earned and payable as of the date hereof.
3.3    Servicing Fee. Borrower shall pay to Lender monthly a servicing fee in an
amount equal to $10,000 in respect of Lender’s services for each month (or part
thereof) while this Agreement remains in effect and for so long thereafter as
any of the Obligations are outstanding, which fee shall be fully earned as of
and payable in advance on the date hereof and on the first day of each month
hereafter.
3.4    Unused Line Fee. Borrower shall pay to Lender monthly an unused line fee
at a rate equal to one-quarter of one percent (0.25%) per annum calculated upon
the amount by which the Maximum Credit exceeds the average daily principal
balance of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any of the Obligations are outstanding, which fee
shall be payable on the first day of each month in arrears.
3.5    Changes in Laws and Increased Costs of Loans.
(a)    If after the date hereof, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to Lender or any
banking or financial institution from whom Lender borrows funds or obtains
credit (a “Funding Bank”), or (ii) a Funding Bank or Lender complies with any
future guideline or request from any central bank or other Governmental
Authority or (iii) a Funding Bank or Lender determines that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency (provided, that, notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be

23

--------------------------------------------------------------------------------


deemed to be a change in Law under this clause (iii), regardless of the date
enacted, adopted or issued), and in the case of any event set forth in this
clause (iii), such adoption, change or compliance has or would have the direct
or indirect effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lender’s policies with respect to capital
adequacy) by an amount deemed by Lender to be material, and the result of any of
the foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to Lender of funding or maintaining the Loans or the Letter
of Credit Accommodations, then Borrower shall from time to time upon demand by
Lender pay to Lender additional amounts sufficient to indemnify Lender against
such increased cost on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified). A certificate as
to the amount of such increased cost shall be submitted to Borrower by Lender
and shall be conclusive, absent manifest error
(b)    If prior to the first day of any Interest Period, (i) Lender shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, (ii) the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to Lender of making or maintaining Eurodollar Rate Loans during such
Interest Period, or (iii) Dollar deposits in the principal amounts of the
Eurodollar Rate Loans to which such Interest Period is to be applicable are not
generally available in the London interbank market, Lender shall give telecopy
or telephonic notice thereof to Borrower as soon as practicable thereafter, and
will also give prompt written notice to Borrower when such conditions no longer
exist. If such notice is given (A) any Eurodollar Rate Loans requested to be
made on the first day of such Interest Period shall be made as Prime Rate Loans,
(B) any Loans that were to have been converted on the first day of such Interest
Period to or continued as Eurodollar Rate Loans shall be converted to or
continued as Prime Rate Loans and (C) each outstanding Eurodollar Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to Prime Rate Loans. Until such notice has been withdrawn by Lender, no further
Eurodollar Rate Loans shall be made or continued as such, nor shall Borrower
have the right to convert Prime Rate Loans to Eurodollar Rate Loans.
(c)    Notwithstanding any other provision herein, if the adoption of or any
change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Lender to make or maintain Eurodollar Rate Loans as
contemplated by this Agreement, (i) Lender shall promptly give written notice of
such circumstances to Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (ii) the commitment of Lender hereunder to make
Eurodollar Rate Loans, continue Eurodollar Rate Loans as such and convert Prime
Rate Loans to Eurodollar Rate Loans shall forthwith be canceled and, until such
time as it shall no longer be unlawful for Lender to make or maintain Eurodollar
Rate Loans, Lender shall then have a commitment only to make a Prime Rate Loan
when a Eurodollar Rate Loan is requested and (iii) Lender’s Loans then
outstanding as Eurodollar Rate Loans, if any, shall be converted automatically
to Prime Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a Eurodollar Rate Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto,
Borrower shall pay to Lender such amounts, if any, as may be required pursuant
to Section 3.3(d) below.

24

--------------------------------------------------------------------------------


(d)    Borrower shall indemnify Lender and to hold Lender harmless from any loss
or expense which Lender may sustain or incur as a consequence of (i) default by
Borrower in making a borrowing of, conversion into or extension of Eurodollar
Rate Loans after Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (ii) default by Borrower in making any
prepayment of a Eurodollar Rate Loan after Borrower has given a notice thereof
in accordance with the provisions of this Agreement, and (iii) the making of a
prepayment of Eurodollar Rate Loans on a day which is not the last day of an
Interest Period with respect thereto. With respect to Eurodollar Rate Loans,
such indemnification may include an amount equal to the excess, if any, of (A)
the amount of interest which would have accrued on the amount so prepaid, or not
so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as determined by
Lender) which would have accrued to Lender on such amount by placing such amount
on deposit for a comparable period with leading banks in the interbank
Eurodollar market. This covenant shall survive the termination or non-renewal of
this Agreement and the payment of the Obligations.
SECTION 4.
CONDITIONS PRECEDENT TO THIS AGREEMENT

4.1    Conditions Precedent to Effectiveness of this Agreement. Each of the
following is a condition precedent to Lender entering into this Agreement:
(a)    All requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Lender, and Lender shall have received all information and copies
of all documents, including, without limitation, records of requisite corporate
action and proceedings which Lender may have requested in connection therewith,
such documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or governmental authorities;
(b)    Lender shall have received (i) a prepayment in respect of the Mebane Loan
so that, after giving effect to such prepayment, the outstanding principal
amount of the Mebane Loan shall be $4,425,000, and (ii) the Mebane Note, duly
authorized, executed and delivered by Maple;
(c)    Lender shall have received payment of the closing fee that is required to
be paid on the date hereof pursuant to Section 3.2; and
(d)    The other Financing Agreements and all instruments and documents
hereunder and thereunder shall have been duly executed and delivered to Lender,
in form and substance satisfactory to Lender.

25

--------------------------------------------------------------------------------


4.2    Conditions Precedent to All Loans and Letter of Credit Accommodations.
Each of the following is an additional condition precedent to Lender making any
future Loans and/or providing Letter of Credit Accommodations to Borrower:
(a)    all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto (except as to those
representations and warranties expressly made as of a specified earlier date, in
which case they shall be true and correct as of such earlier date); and
(b)    no Event of Default, and no event or condition which, with notice or
passage of time or both, would constitute an Event of Default, shall exist or
have occurred and be continuing, on and as of the date of the making of such
Loan or providing each such Letter of Credit Accommodation and after giving
effect thereto.
SECTION 5.
GRANT AND PERFECTION OF SECURITY INTEREST

5.1    Grant of Security Interest. To secure payment and performance of all
Obligations, Borrower hereby grants to Lender, and confirms, reaffirms and
restates its prior grant to Lender of, a continuing security interest in, a lien
upon, and a right of set off against, and hereby assigns to Lender as security,
all personal and real property and fixtures and interests in property and
fixtures of Borrower, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by Lender, collectively,
the “Collateral”), including:
(a)    all Accounts arising from the sale or other disposition of Inventory;
(b)    all general intangibles, including, without limitation, all Intellectual
Property;
(c)    all Inventory;
(d)    all Equipment;
(e)    all chattel paper (including all tangible and electronic chattel paper),
in each case arising in connection with or related to, or constituting
identifiable proceeds of, any of the Accounts that constitute Collateral, any
Inventory or any of the other Collateral;
(f)    all instruments (including all promissory notes), in each case arising in
connection with or related to, or constituting identifiable proceeds of, any of
the Accounts that constitute Collateral, any Inventory or any of the other
Collateral;
(g)    all documents arising in connection with or related to, or constituting
identifiable proceeds of, any of the Accounts that constitute Collateral, any
Inventory or any of the other Collateral;

26

--------------------------------------------------------------------------------


(h)    all deposit accounts;
(i)    all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights, in each case arising in connection with
or related to, or constituting identifiable proceeds of, any of the Accounts
that constitute Collateral, any Inventory or any of the other Collateral;
(j)    all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables arising from the sale or other disposition of Inventory or any of
the other Collateral, including (i) rights and remedies under or relating to
guaranties, contracts of suretyship, letters of credit and credit and other
insurance related to the Collateral, (ii) rights of stoppage in transit,
replevin, repossession, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party, (iii) goods described in invoices, documents,
contracts or instruments with respect to, or otherwise representing or
evidencing, Receivables arising from the sale or other disposition of Inventory
or any of the other Collateral, including returned, repossessed and reclaimed
goods, and (iv) deposits by and property of account debtors or other persons
securing the obligations of account debtors;
(k)    all (i) investment property (including securities, whether certificated
or uncertificated, securities accounts, security entitlements, commodity
contracts or commodity accounts), in each case arising in connection with or
related to, or constituting identifiable proceeds of any Collateral and (ii)
monies, credit balances, deposits and other property of Borrower now or
hereafter held or received by or in transit to Lender or its Affiliates or at
any other depository or other institution from or for the account of Borrower,
whether for safekeeping, pledge, custody, transmission, collection or otherwise
(including, without limitation, any Cash Collateral at any time held by Lender);
(l)    all commercial tort claims, including, without limitation, those
identified in the Information Certificate, in each case arising in connection
with or related to, or constituting identifiable proceeds of, any of the
Accounts that constitute Collateral, any Inventory or any of the other
Collateral;
(m)    to the extent not otherwise described above, all Receivables arising from
the sale or other disposition of Inventory or of any other Collateral;
(n)    all Records; and
(o)    all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
As used herein, “Collateral” shall not include (i) any of Borrower’s Real
Property other than the Mebane Premises, (ii) any of Borrower’s Equipment to the
extent any grant of a lien to Lender in such Equipment would be precluded by or
require a consent under the terms and conditions of any purchase money or other
financing of any such Equipment, whether now owned or hereafter acquired, (iii)
the Bronson trademark (Registration No. 1821601; Registration Date 2/15/94), the
mark “M” (Registration No. 3108068; Registration Date 6/20/06) and the Montego
trademark

27

--------------------------------------------------------------------------------


(Registration No. 1900071; Registration Date 6/13/95) to the extent that such
marks are subject to a license agreement permitting the licensee thereunder to
purchase such marks pursuant to the terms of such license agreement, or (iv) any
proceeds of such assets and property that are excluded from Collateral.
5.2    Perfection of Security Interests.
(a)    Borrower irrevocably and unconditionally authorizes Lender (or its agent)
to file at any time and from time to time such financing statements with respect
to the Collateral naming Lender or its designee as the secured party and
Borrower as debtor, as Lender may require, and including any other information
with respect to Borrower or otherwise required by part 5 of Article 9 of the
Uniform Commercial Code of such jurisdiction as Lender may determine, together
with any amendment and continuations with respect thereto, which authorization
shall apply to all financing statements filed on, prior to or after the date
hereof. Borrower hereby ratifies and approves all financing statements naming
Lender or its designee as secured party and Borrower as debtor with respect to
the Collateral (and any amendments with respect to such financing statements)
filed by or on behalf of Lender prior to the date hereof and ratifies and
confirms the authorization of Lender to file such financing statements (and
amendments, if any). Borrower hereby authorizes Lender to adopt on behalf of
Borrower any symbol required for authenticating any electronic filing. In the
event that the description of the collateral in any financing statement naming
Lender or its designee as the secured party and Borrower as debtor includes
assets and properties of Borrower that do not at any time constitute Collateral,
whether hereunder, under any of the other Financing Agreements or otherwise, the
filing of such financing statement shall nonetheless be deemed authorized by
Borrower to the extent of the Collateral included in such description and it
shall not render the financing statement ineffective as to any of the Collateral
or otherwise affect the financing statement as it applies to any of the
Collateral. Except as permitted by the Uniform Commercial Code, in no event
shall Borrower at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Lender or its designee as
secured party and Borrower as debtor.
(b)    In the event that Borrower shall be entitled to or shall receive any
chattel paper or instrument after the date hereof that constitutes Collateral,
Borrower shall promptly notify Lender thereof in writing. Promptly upon the
receipt thereof by or on behalf of Borrower (including by any agent or
representative), Borrower shall deliver, or cause to be delivered to Lender, all
tangible chattel paper and instruments that constitute Collateral that Borrower
may at any time acquire, accompanied by such instruments of transfer or
assignment duly executed in blank as Lender may from time to time specify, in
each case except as Lender may otherwise agree. At Lender’s option, Borrower
shall, or Lender may at any time on behalf of Borrower, cause the original of
any such instrument or chattel paper to be conspicuously marked in a form and
manner acceptable to Lender with the following legend referring to chattel paper
or instruments as applicable: “This [chattel paper][instrument] is subject to
the security interest of Wells Fargo Bank, National Association and any sale,
transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured party.”
(c)    In the event that Borrower shall at any time hold or acquire an interest
in any electronic chattel paper or any “transferable record” (as such term is
defined in Section 201 of the

28

--------------------------------------------------------------------------------


Federal Electronic Signatures in Global and National Commerce Act or in Section
16 of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) that constitutes Collateral, Borrower shall promptly notify Lender
thereof in writing. Promptly upon Lender’s request, Borrower shall take, or
cause to be taken, such actions as Lender may reasonably request to give Lender
control of such electronic chattel paper under Section 9-105 of the UCC and
control of such transferable record under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.
(d)    Borrower does not have any deposit accounts as of the date hereof, except
as set forth on Schedule 5.2 of the Information Certificate. Borrower shall not,
directly or indirectly, after the date hereof open, establish or maintain any
deposit account unless each of the following conditions is satisfied: (i) Lender
shall have received not less than five (5) Business Days’ prior written notice
of the intention of Borrower to open or establish such account which notice
shall specify in reasonable detail and specificity acceptable to Lender the name
of the account, the owner of the account, the name and address of the bank at
which such account is to be opened or established, the individual at such bank
with whom Borrower is dealing and the purpose of the account, (ii) the bank
where such account is opened or maintained shall be acceptable to Lender, and
(iii) on or before the opening of such deposit account, Borrower shall as Lender
may specify either (A) deliver to Lender a Deposit Account Control Agreement
with respect to such deposit account duly authorized, executed and delivered by
Borrower and the bank at which such deposit account is opened and maintained or
(B) arrange for Lender to become the customer of the bank with respect to the
deposit account on terms and conditions acceptable to Lender. The terms of this
subsection (d) shall not apply to deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s salaried employees.
(e)    Borrower does not own or hold, directly or indirectly, beneficially or as
record owner or both, any investment property that constitutes Collateral, as of
the date hereof, or have any investment account, securities account, commodity
account or other similar account with any bank or other financial institution or
other securities intermediary or commodity intermediary as of the date hereof
that constitutes Collateral, in each case except as set forth in the Information
Certificate.
(i)    In the event that Borrower shall be entitled to or shall at any time
after the date hereof hold or acquire any certificated securities that
constitute Collateral, Borrower shall promptly endorse, assign and deliver the
same to Lender, accompanied by such instruments of transfer or assignment duly
executed in blank as Lender may from time to time specify. If any securities
that constitute Collateral, now or hereafter acquired by Borrower, are
uncertificated and are issued to Borrower or its nominee directly by the issuer
thereof, Borrower shall immediately notify Lender thereof and shall as Lender
may specify, either (A) cause the issuer to agree to comply with instructions
from Lender as to such securities, without further consent of Borrower or such
nominee, or (B) arrange for Lender to become the registered owner of the
securities.
(ii)    Borrower shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary or commodity intermediary, if any investment property
constituting Collateral has been credited or will be credited to, or is or will
be on deposit, in such account, unless each of the following conditions is
satisfied:

29

--------------------------------------------------------------------------------


(A) Lender shall have received not less than five (5) Business Days’ prior
written notice of the intention of Borrower to open or establish such account
which notice shall specify in reasonable detail and specificity acceptable to
Lender the name of the account, the owner of the account, the name and address
of the securities intermediary or commodity intermediary at which such account
is to be opened or established, the individual at such intermediary with whom
Borrower is dealing and the purpose of the account, (B) the securities
intermediary or commodity intermediary (as the case may be) where such account
is opened or maintained shall be acceptable to Lender, and (C) on or before the
opening of such investment account, securities account or other similar account
with a securities intermediary or commodity intermediary, Borrower shall as
Lender may specify either (1) execute and deliver, and cause to be executed and
delivered to Lender, an Investment Property Control Agreement with respect
thereto duly authorized, executed and delivered by Borrower and such securities
intermediary or commodity intermediary or (2) arrange for Lender to become the
entitlement holder with respect to such investment property on terms and
conditions acceptable to Lender.
(f)    Borrower is not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument
that constitutes Collateral as of the date hereof, except as set forth in the
Information Certificate. In the event that Borrower shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument that constitutes Collateral, whether as
beneficiary thereof or otherwise after the date hereof, Borrower shall promptly
notify Lender thereof in writing. Borrower shall immediately, as Lender may
specify, either (i) deliver, or cause to be delivered to Lender, with respect to
any such letter of credit, banker’s acceptance or similar instrument, the
written agreement of the issuer and any other nominated person obligated to make
any payment in respect thereof (including any confirming or negotiating bank),
in form and substance satisfactory to Lender, consenting to the assignment of
the proceeds of the letter of credit to Lender by Borrower and agreeing to make
all payments thereon directly to Lender or as Lender may otherwise direct or
(ii) cause Lender to become, at Borrower’s expense, the transferee beneficiary
of the letter of credit, banker’s acceptance or similar instrument (as the case
may be).
(g)    Borrower has no commercial tort claims that constitute Collateral as of
the date hereof, except as set forth in the Information Certificate. In the
event that Borrower shall at any time after the date hereof have any commercial
tort claims that constitute Collateral, Borrower shall promptly notify Lender
thereof in writing, which notice shall (i) set forth in reasonable detail the
basis for and nature of such commercial tort claim and (ii) include the express
grant by Borrower to Lender of a security interest in such commercial tort claim
(and the proceeds thereof). In the event that such notice does not include such
grant of a security interest, the sending thereof by Borrower to Lender shall be
deemed to constitute such grant to Lender. Upon the sending of such notice, any
such commercial tort claim described therein that constitutes Collateral shall
constitute part of the Collateral and shall be deemed included therein. Without
limiting the authorization of Lender provided in Section 5.2(a) hereof or
otherwise arising by the execution by Borrower of this Agreement or any of the
other Financing Agreements, Lender is hereby irrevocably authorized from time to
time and at any time to file such financing statements naming Lender or its
designee as secured party and Borrower as debtor, or any amendments to any
financing statements, covering any such commercial tort claim that constitutes a
part of the Collateral. In addition, Borrower shall promptly upon Lender’s
request, execute and deliver, or cause to be executed and delivered, to Lender
such other agreements, documents and instruments as Lender may require in
connection with such commercial tort claim.

30

--------------------------------------------------------------------------------


(h)    Borrower does not have any goods or documents of title that constitute
Collateral or other Collateral in the custody, control or possession of a third
party as of the date hereof, except as set forth in the Information Certificate
and except for goods located in the United States in transit to a location of
Borrower permitted herein in the ordinary course of business of Borrower in the
possession of the carrier transporting such goods. In the event that any goods,
documents of title or other Collateral are at any time after the date hereof in
the custody, control or possession of any other person not referred to in the
Information Certificate or such carriers (except for goods or documents of title
that constitute Collateral or other tangible Collateral located in the United
States in transit to a location of Borrower permitted herein in the ordinary
course of business of Borrower in the possession of the carrier transporting
such goods or other Collateral), Borrower shall promptly notify Lender thereof
in writing. Promptly upon Lender’s request, Borrower shall deliver to Lender a
Collateral Access Agreement duly authorized, executed and delivered by such
person and Borrower.
(i)    Borrower shall take any other actions reasonably requested by Lender from
time to time to cause the attachment, perfection and first priority of, and the
ability of Lender to enforce, the security interest of Lender in any and all of
the Collateral, including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC or other applicable law, to the extent, if any, that Borrower’s
signature thereon is required therefor, (ii) causing Lender’s name to be noted
as secured party on any certificate of title for a titled good if such notation
is a condition to attachment, perfection or priority of, or ability of Lender to
enforce, the security interest of Lender in such Collateral, (iii) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Lender to enforce, the
security interest of Lender in such Collateral, and (iv) obtaining the consents
and approvals of any Governmental Authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, and taking all actions required by any earlier versions of the UCC
or by other law, as applicable in any relevant jurisdiction.
SECTION 6.
COLLECTION AND ADMINISTRATION

6.1    Borrower’s Loan Account. Lender shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letter of
Credit Accommodations and other Obligations and the Collateral, (b) all payments
made by or on behalf of Borrower and (c) all other appropriate debits and
credits as provided in this Agreement, including, without limitation, fees,
charges, costs, expenses and interest. All entries in the loan account(s) shall
be made in accordance with Lender’s customary practices as in effect from time
to time.

31

--------------------------------------------------------------------------------


6.2    Statements. Lender shall render to Borrower each month a statement
setting forth the balance in Borrower’s loan account(s) maintained by Lender for
Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Lender but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrower and conclusively binding
upon Borrower as an account stated except to the extent that Lender receives a
written notice from Borrower of any specific exceptions of Borrower thereto
within thirty (30) days after the date such statement has been mailed by Lender.
Until such time as Lender shall have rendered to Borrower a written statement as
provided above, the balance in Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Lender by Borrower.
6.3    Collection of Accounts
(a)    Borrower shall establish and maintain, at its expense, blocked accounts
or lockboxes and related blocked accounts (in either case, “Blocked Accounts”),
as Lender may specify, with such banks as are acceptable to Lender into which
Borrower shall promptly deposit and direct its account debtors to directly remit
all payments on Receivables that constitute Collateral and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made, whether by cash, check or other manner. At
Lender’s option, Borrower shall deliver, or cause to be delivered to Lender, a
Depository Account Control Agreement duly authorized, executed and delivered by
each bank where a Blocked Account is maintained as provided in Section 5.2
hereof or at any time and from time to time Lender may become bank’s customer
with respect to the Blocked Accounts and promptly upon Lender’s request,
Borrower shall execute and deliver such agreements or documents as Lender may
require in connection therewith. Borrower shall cause all funds received or
deposited into the Blocked Accounts to be transferred each Business Day to the
Lender Payment Account. Borrower agrees that all payments made to such Blocked
Accounts or other funds received and collected by Lender, whether in respect of
the Receivables that constitute Collateral, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Lender in respect of the
Obligations and therefore shall constitute the property of Lender to the extent
of the then outstanding Obligations. Notwithstanding anything to the contrary
contained in this Section 6.3(a), Lender agrees that, in the event Lender and
Borrower are unable to agree with Reference Bank, within thirty (30) days
subsequent to the date hereof, regarding the terms and conditions of a new
Depository Account Control Agreement with respect to Borrower’s Blocked Accounts
located at Reference Bank, to replace the existing blocked account agreement
previously executed with respect to such Blocked Accounts among Reference Bank ,
Lender and Borrower, then Lender shall accept such existing blocked account
agreement for purposes of this Section 6.3(a) with respect to Borrower’s Blocked
Accounts at Reference Bank.
(b)    For purposes of calculating interest on the Obligations, such payments or
other funds received will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt of immediately available funds by
Lender in the Lender Payment Account. For purposes of calculating the amount of
the Loans available to Borrower such payments will be applied (conditional upon
final collection) to the Obligations on the Business Day of receipt by Lender in
the Lender Payment Account. if such payments are received within sufficient time
(in accordance with Lender’s usual and customary practices as in effect from
time to time) to credit Borrower’s loan account on such day, and if not, then on
the next Business Day.

32

--------------------------------------------------------------------------------


(c)    Borrower and all of its affiliates, subsidiaries, shareholders,
directors, members, managers, employees or agents shall, acting as trustee for
Lender, receive, as the property of Lender, any monies, checks, notes, drafts or
any other payment relating to and/or proceeds of Accounts or other Collateral
which come into their possession or under their control and immediately upon
receipt thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to
Lender. In no event shall the same be commingled with Borrower’s own funds.
Borrower agrees to reimburse Lender on demand for any amounts owed or paid to
any bank at which a Blocked Account is established or any other bank or person
involved in the transfer of funds to or from the Blocked Accounts arising out of
Lender’s payments to or indemnification of such bank or person. The obligation
of Borrower to reimburse Lender for such amounts pursuant to this Section 6.3
shall survive the termination or non-renewal of this Agreement.
6.4    Payments.
(a)    All Obligations shall be payable to the Lender Payment Account as
provided in Section 6.3 or such other place as Lender may designate from time to
time. Lender shall apply payments received or collected from Borrower or any
Obligor or for the account of Borrower or any Obligor (including the monetary
proceeds of collections or of realization upon any Collateral) as follows:
first, to pay any fees, indemnities or expense reimbursements then due to Lender
from Borrower or any Obligor; second, to pay interest due in respect of any
Loans; third, to pay principal in respect of the Loans and to pay or prepay
Obligations arising under or pursuant to any Hedge Agreements of Borrower (up to
the amount of any then effective Reserve established in respect of such
Obligations), on a pro rata basis; fourth, to pay or prepay any other
Obligations whether or not then due, in such order and manner as Lender
determines or to be held as cash collateral in connection with any Letters of
Credit or other contingent Obligations (but not including for this purpose any
Obligations arising under or pursuant to any Bank Products); and fifth, to pay
or prepay any Obligations arising under or pursuant to any Bank Products (other
than to the extent provided for above) on a pro rata basis. Notwithstanding
anything to the contrary contained in this Agreement, (i) unless so directed by
Lender, or unless a Default or an Event of Default shall exist or have occurred
and be continuing, Lender shall not apply any payments which it receives to any
Eurodollar Rate Loans, except: (A) on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or (B) in the event that there are
no outstanding Prime Rate Loans and (ii) to the extent Borrower uses any
proceeds of the Loans or Letters of Credit to acquire rights in or the use of
any Collateral or to repay any indebtedness used to acquire rights in or the use
of any Collateral, payments in respect of the Obligations shall be deemed
applied first to the Obligations arising from Loans and Letters of Credit that
were not used for such purposes and second to the Obligations arising from Loans
and Letters of Credit the proceeds of which were used to acquire rights in or
the use of any Collateral in the chronological order in which Borrower acquired
such rights in or the use of such Collateral.
(b)    At Lender’s option, all principal, interest, fees, costs, expenses and
other charges provided for in this Agreement or the other Financing Agreements
may be charged directly to the loan account(s) of Borrower maintained by Lender.
Borrower shall make all payments to Lender on the Obligations free and clear of,
and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Lender is required to surrender or return such

33

--------------------------------------------------------------------------------


payment or proceeds to any Person for any reason, then the Obligations intended
to be satisfied by such payment or proceeds shall be reinstated and continue and
this Agreement shall continue in full force and effect as if such payment or
proceeds had not been received by Lender. Borrower shall be liable to pay to
Lender, and do hereby indemnify and hold Lender harmless for the amount of any
payments or proceeds surrendered or returned. This Section 6.4(b) shall remain
effective notwithstanding any contrary action which may be taken by Lender in
reliance upon such payment or proceeds. This Section 6.4 shall survive the
payment of the Obligations and the termination of this Agreement.
6.5    Authorization to Make Loans. Lender is authorized to make the Loans and
provide the Letter of Credit Accommodations based upon telephonic or other
instructions received from anyone reasonably believed by Lender to be an
approved officer of Borrower or other person authorized to act on behalf of
Borrower pursuant to this Agreement or, at the discretion of Lender, if such
Loans are necessary to satisfy any Obligations. All requests for Loans or Letter
of Credit Accommodations hereunder shall specify the date on which the requested
advance is to be made or Letter of Credit Accommodations established (which day
shall be a Business Day) and the amount of the requested Loan. Requests received
after 11:00 a.m. New York City time on any day shall be deemed to have been made
as of the opening of business on the immediately following Business Day. All
Loans and Letter of Credit Accommodations under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, Borrower when deposited to the credit of Borrower or otherwise
disbursed or established in accordance with the instructions of Borrower or in
accordance with the terms and conditions of this Agreement
6.6    Use of Proceeds. On the effective date of this Agreement, Lender is
authorized and directed to fund an amount of the Loans to pay all costs,
expenses and fees in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Financing Agreements. All other Loans
made or Letter of Credit Accommodations provided by Lender to Borrower pursuant
to the provisions hereof shall be used by Borrower only for general operating,
working capital and other proper corporate purposes of Borrower not otherwise
prohibited by the terms hereof. None of the proceeds will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation G of the Board of Governors of the Federal Reserve System,
as amended.

34

--------------------------------------------------------------------------------


6.7    Grant of Irrevocable License. At any time or times that an Event of
Default exists or has occurred and is continuing, Lender shall have an
irrevocable license to have access to and use all media, computers, computer
peripherals, storage units, file cabinets and other containers in which the
books, records and other information relating to the Collateral may be stored or
compiled and such irrevocable license shall continue without charge for as long
as Lender deems reasonably necessary.
6.8    Collected Credit Balances.
(a)    In connection with the financing arrangements between Lender and
Borrower, Borrower may from time to time maintain a credit balance in its loan
account with Lender. To the extent of the outstanding daily amount of such
credit balance received by Lender in immediately available funds and then held
by Lender (a “Collected Credit Balance”), Lender shall credit the loan account
of Borrower as hereafter provided in an amount equal to three and one-half
percent (3½%) per annum less than the Prime Rate on such Collected Credit
Balance (the “Interest Equivalent”); provided, that, no such credit to
Borrower’s loan account will be made by Lender in respect of the amount of such
Collected Credit Balance in excess of $10,000,000.
(b)    Such Interest Equivalent on the Collected Credit Balance shall be
credited thereto monthly on the first day of each month and shall be calculated
on the basis of a three hundred sixty (360) day year and actual days elapsed, so
long as no Event of Default shall exist or have occurred. The Prime Rate used to
calculate such Interest Equivalent shall increase or decrease by an amount equal
to such increase or decrease in such Prime Rate effective on the first day of
the month after any change in such Prime Rate is announced, based on the Prime
Rate in effect on the last day of the month in which any such change occurs.
(c)    Notwithstanding anything to the contrary set forth in Section 6.3(b)
hereof, for each day on which Borrower maintains a Collected Credit Balance, all
payments and other funds for which Lender has received immediately available
funds in the Lender Payment Account prior to 2:00 P.M., New York City time on
such date will be applied (conditional upon final collection) on such date, or
on the next Business Day if not received at or before such time, for purposes of
calculating Interest Equivalent on the Collected Credit Balance.
6.9    Bank Products. Borrower may (but is not required to) request that Lender
or its Affiliates provide or arrange for Borrower to obtain Bank Products, and
Lender may, in its sole discretion, provide or arrange for Borrower to obtain
the requested Bank Products. Borrower acknowledges and agrees that the obtaining
of Bank Products (a) is in the sole discretion of Lender, and (b) is subject to
all rules and regulations of Lender with respect thereto. In addition to any
other Availability Reserves established hereunder, Lender may, at its option,
establish an Availability Reserve to reflect obligations, liabilities or
indebtedness (contingent or otherwise) of Borrower to Lender or any Affiliate of
any Lender arising under or in connection with any Bank Products to the extent
that such obligations, liabilities or indebtedness constitute Obligations as
such term is defined herein or otherwise receive the benefit of the security
interest of Lender in any Collateral.

35

--------------------------------------------------------------------------------


SECTION 7.
COLLATERAL REPORTING AND COVENANTS

7.1    Collateral Reporting. Borrower shall provide Lender with the following
documents in a form satisfactory to Lender: (a) on a regular basis as required
by Lender, a schedule of Accounts and sales reports; (b) on a monthly basis or
more frequently as Lender may request, (i) actual inventory reports, (ii)
inventory reports by category and (iii) agings of accounts payable, (c) upon
Lender’s request, (i) copies of customer statements and credit memos, remittance
advices and reports, and copies of deposit slips and bank statements, (ii)
copies of shipping and delivery documents, and (iii) copies of purchase orders,
invoices and delivery documents for Inventory acquired by Borrower; (d) agings
of accounts receivable on a weekly basis or more frequently as Lender may
request; and (e) such other reports as to the Collateral as Lender shall request
from time to time. In addition, Borrower agrees to use commercially reasonable
efforts in cooperation with Lender to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth in Section 7.1(a) above. If any of Borrower’s records or
reports of the Collateral are prepared or maintained by an accounting service,
contractor, shipper or other agent, Borrower hereby irrevocably authorizes such
service, contractor, shipper or agent to deliver such records, reports, and
related documents to Lender and to follow Lender’s instructions with respect to
further services at any time that an Event of Default exists or has occurred and
is continuing.
7.2    Accounts Covenants.
(a)    Borrower shall notify Lender promptly of: (i) any material delay in
Borrower’s performance of any of its obligations to any account debtor or the
assertion of any claims, offsets, defenses or counterclaims in excess of
$250,000 by any account debtor, or any disputes involving amounts in excess of
$250,000 with an account debtor, or any settlement, adjustment or compromise
thereof, (ii) all material adverse information relating to the financial
condition of any account debtor and (iii) any event or circumstance which, to
Borrower’s knowledge would cause Lender to consider any then existing Accounts
as no longer constituting Eligible Accounts. No credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor without Lender’s consent, except in the ordinary course of Borrower’s
business in accordance with its practices and policies. So long as no Event of
Default exists or has occurred and is continuing, Borrower shall have the right
to settle, adjust or compromise any claim, offset, counterclaim or dispute with
any account debtor. At any time that an Event of Default exists or has occurred
and is continuing, Lender shall, at its option, have the exclusive right to
settle, adjust or compromise any claim, offset, counterclaim or dispute with
account debtors or grant any credits, discounts or allowances.
(b)    Borrower shall promptly report to Lender any return of Inventory by an
account debtor having a sales price in excess of $250,000. At any time that
Inventory is returned, reclaimed or repossessed, the related Account (or portion
thereof relating specifically to such return) shall not be deemed an Eligible
Account. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, Borrower shall, upon Lender’s
request, (i) hold the returned Inventory in trust for Lender; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to Lender’s instructions; and (iv) not issue any
credits, discounts or allowances with respect thereto without Lender’s prior
written

36

--------------------------------------------------------------------------------


consent.
(c)    With respect to each Account: (i) the amounts shown on any invoice
delivered to Lender or schedule thereof delivered to Lender shall be true and
complete, (ii) no payments shall be made thereon except payments immediately
delivered to Lender pursuant to the terms of this Agreement, (iii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor except as reported to Lender in accordance with
this Agreement and except for credits, discounts, allowances or extensions made
or given in the ordinary course of Borrower’s business in accordance with its
practices and policies, (iv) there shall be no setoffs, deductions, contras,
defenses, counterclaims or disputes existing or asserted with respect thereto
except as reported to Lender in accordance with the terms of this Agreement, (v)
none of the transactions giving rise thereto will violate any applicable State
or Federal laws or regulations, all documentation relating thereto will be
legally sufficient under such laws and regulations and all such documentation
will be legally enforceable in accordance with its terms.
(d)    Lender shall have the right at any time or times, in Lender’s name or in
the name of a nominee of Lender, to verify the validity, amount or any other
matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.
(e)    Borrower shall deliver or cause to be delivered to Lender, with
appropriate endorsement and assignment, with full recourse to Borrower, all
chattel paper and instruments which Borrower now owns or may at any time acquire
immediately upon Borrower’s receipt thereof, except as Lender may otherwise
agree.
(f)    Lender may, at any time or times that an Event of Default exists or has
occurred and is continuing, (i) notify any or all account debtors that the
Accounts have been assigned to Lender and that Lender has a security interest
therein and Lender may direct any or all accounts debtors to make payment of
Accounts directly to Lender, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Accounts or other obligations included in
the Collateral and thereby discharge or release the account debtor or any other
party or parties in any way liable for payment thereof without affecting any of
the Obligations (other than to the extent that any proceeds in respect of such
compromise, settlement or adjustment are applied to the payment of the
Obligations), (iii) demand, collect or enforce payment of any Accounts or such
other obligations, but without any duty to do so, and Lender shall not be liable
for its failure to collect or enforce the payment thereof nor for the negligence
of its agents or attorneys with respect thereto and (iv) take whatever other
action Lender may deem necessary or desirable for the protection of its
interests. At any time that an Event of Default exists or has occurred and is
continuing, at Lender’s request, all invoices and statements sent to any account
debtor shall state that the Accounts and such other obligations have been
assigned to Lender and are payable directly and only to Lender, and Borrower
shall deliver to Lender such originals of documents evidencing the sale and
delivery of goods or the performance of services giving rise to any Accounts as
Lender may require.
7.3    Inventory Covenants. With respect to the Inventory: (a) Borrower shall at
all times maintain inventory records reasonably satisfactory to Lender, keeping
correct and accurate records itemizing and describing the kind, type, and
quantity of Inventory, Borrower’s cost therefor and daily withdrawals therefrom
and additions thereto; (b) Borrower

37

--------------------------------------------------------------------------------


shall conduct a physical count of the Inventory at least once each year, but at
any time or times as Lender may request on or after an Event of Default, and
promptly following such physical inventory shall supply Lender with a report in
the form and with such specificity as may be reasonably satisfactory to Lender
concerning such physical count; (c) Borrower shall not remove any Inventory from
the locations set forth or permitted herein, without the prior written consent
of Lender, except for sales of Inventory in the ordinary course of Borrower’s
business and except to move Inventory directly from one location set forth or
permitted herein to another such location; (d) upon Lender’s request, Borrower
shall, at its expense, no more than two (2) times in any calendar year (but any
time or times as Lender may request on or after an Event of Default), deliver or
cause to be delivered to Lender written reports or appraisals as to the
Inventory in form, scope and methodology acceptable to Lender and by Hilco
Appraisal Services or other appraiser acceptable to Lender, addressed to Lender
or upon which Lender is expressly permitted to rely; (e) Borrower shall produce,
use, store and maintain the Inventory, with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
applicable laws (including, but not limited to, the requirements of the Federal
Fair Labor Standards Act of 1938, as amended and all rules, regulations and
orders related thereto); (f) Borrower assumes all responsibility and liability
arising from or relating to the production, use, sale or other disposition of
the Inventory; (g) Borrower shall keep the Inventory in good and marketable
condition; and (h) Borrower shall not, without prior written notice to Lender,
acquire or accept any Inventory on consignment.
7.4    Equipment Covenants. With respect to the Equipment: (a) Borrower will,
and will cause each Subsidiary to, keep all of the Equipment that is useful and
necessary in its business in good working order and condition (ordinary wear and
tear excepted), (b) Borrower will, and will cause each Subsidiary to, maintain
or cause to be maintained with responsible insurance companies such insurance
coverage with respect to its properties and business against such casualties and
contingencies and of such types and in such amounts as is customary in the case
of similar businesses and will, upon request of Lender, furnish to Lender at
reasonable intervals a certificate of an authorized officer on behalf of
Borrower setting forth the nature and extent of all insurance maintained by
Borrower and its Subsidiaries in accordance with this Section 7.4 and Section
9.5 hereof; and (c) Borrower shall not sell or remove any Equipment from the
locations set forth or permitted herein, which sale or removal would have a
material adverse affect on the manufacturing operations of Borrower.
7.5    Power of Attorney. Borrower hereby irrevocably designates and appoints
Lender (and all persons designated by Lender) as Borrower’s true and lawful
attorney-in-fact, and authorizes Lender, in Borrower’s or Lender’s name, to: (a)
at any time an Event of Default has occurred and is continuing (i) demand
payment on Accounts or other proceeds of Inventory or other Collateral, (ii)
enforce payment of Accounts by legal proceedings or otherwise, (iii) exercise
all of Borrower’s rights and remedies to collect any Account or other
Collateral, (iv) sell or assign any Account upon such terms, for such amount and
at such time or times as Lender deems advisable, (v) settle, adjust, compromise,
extend or renew an Account, (vi) discharge and release any Account, (vii)
prepare, file and sign Borrower’s name on any proof of claim in bankruptcy or
other similar document against an account debtor, (viii) notify the post office
authorities to change the address for delivery of Borrower’s mail to an address
designated by Lender, and open and dispose of all mail

38

--------------------------------------------------------------------------------


addressed to Borrower; provided, that, Borrower will be notified by Lender and
Borrower, at its option, may be present at any time that Lender exercises its
right to open mail as provided herein and Lender shall return any mail to
Borrower which does not include a payment or other collection or otherwise
relate to the Collateral, and (ix) do all acts and things which are necessary,
in Lender’s determination, to fulfill Borrower’s obligations under this
Agreement and the other Financing Agreements and (b) at any time to (i) take
control in any manner of any item of payment relating to the Collateral or
Proceeds, (ii) have access to any lockbox or postal box into which Borrower’s
mail is deposited, (iii) endorse Borrower’s name upon any items of payment
relating to the Collateral or Proceeds thereof and deposit the same in Lender’s
account for application to the Obligations, (iv) endorse Borrower’s name upon
any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Account or any goods pertaining thereto or any other
Collateral, (v) sign Borrower’s name on any verification of Accounts and notices
thereof to account debtors and (vi) execute in Borrower’s name and file any UCC
financing statements or amendments thereto relating to the Collateral. Borrower
hereby releases Lender and its officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Lender’s own gross negligence or willful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.
7.6    Right to Cure. If in Lender’s good faith judgment, Lender deems it
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Lender with respect thereto, Lender may, at its option, (a)
cure any default by Borrower under any agreement with a third party or pay or
bond on appeal any judgment entered against Borrower relating to the Collateral,
(b) discharge taxes, liens, security interests or other encumbrances at any time
levied on or existing with respect to the Collateral and (c) pay any amount,
incur any expense or perform any other act related to the foregoing. Lender may
add any amounts so expended to the Obligations and charge Borrower’s account
therefor, such amounts to be repayable by Borrower on demand. Lender shall be
under no obligation to effect such cure, payment or bonding and shall not, by
doing so, be deemed to have assumed any obligation or liability of Borrower. Any
payment made or other action taken by Lender under this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.
7.7    Access to Premises. From time to time as requested by Lender, at the cost
and expense of Borrower, (a) Lender or its designee shall have complete access
to all of Borrower’s premises during normal business hours and after notice to
Borrower, or at any time and without notice to Borrower if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Borrower’s books and records,
(b) Borrower shall promptly furnish to Lender such copies of such books and
records or extracts therefrom as Lender may request, and (c) Lender may use
during normal business hours such of Borrower’s personnel, equipment, supplies
and premises as may be reasonably necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing for the collection of Accounts
and realization of other Collateral.
SECTION 8.
REPRESENTATIONS AND WARRANTIES


39

--------------------------------------------------------------------------------


Borrower hereby represents and warrants to Lender the following (which shall
survive the execution and delivery of this Agreement), the truth and accuracy of
which are a continuing condition of the making of Loans and providing Letter of
Credit Accommodations by Lender to Borrower:
8.1    Corporate Existence; Power and Authority. Borrower is a limited liability
company duly organized and in good standing under the laws of its state of
organization and is duly qualified as a foreign limited liability company and in
good standing in all states or other jurisdictions where the nature and extent
of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a material adverse effect on Borrower’s financial
condition, results of operation or business or the rights of Lender in or to any
of the Collateral. The execution, delivery and performance of this Agreement,
the other Financing Agreements and the transactions contemplated hereunder and
thereunder (a) are all within Borrower’s limited liability company powers, (b)
have been duly authorized, (c) are not in contravention of law or the terms of
Borrower’s certificate of formation, limited liability company agreement or
other organizational documentation, or any indenture, agreement or undertaking
to which Borrower is a party or by which Borrower or its property are bound and
(d) will not result in the creation or imposition of, or require or give rise to
any obligation to grant, any lien, security interest, charge or other
encumbrance upon any property of Borrower, except as created or otherwise
permitted by this Agreement. This Agreement and the other Financing Agreements
constitute legal, valid and binding obligations of Borrower enforceable in
accordance with their respective terms, except to the extent that enforcement of
certain rights and remedies may be limited by the provisions of the United
States Bankruptcy Code, as amended from time to time, or other laws affecting
the rights of creditors generally.
8.2    Name; State of Organization; Chief Executive Office; Collateral
Locations.
(a)    The exact legal name of Borrower is as set forth on the signature page of
this Agreement and in the Information Certificate. Borrower has not, during the
five years immediately prior to the date of this Agreement, been known by or
used any other name, other than Liggett Group Inc., or been a party to any
merger or consolidation, or acquired all or substantially all of the assets of
any Person, or acquired any of its property or assets out of the ordinary course
of business, except as set forth in the Information Certificate.
(b)    Borrower is an organization of the type and organized in the jurisdiction
set forth in the Information Certificate. The Information Certificate accurately
sets forth the organizational identification number of Borrower or accurately
states that Borrower has none and accurately sets forth the federal employer
identification number of Borrower.
(c)    The chief executive office and mailing address of Borrower and Borrower’s
Records concerning Accounts are located only at the address identified as such
in Schedule 8.2 in the Information Certificate (as such schedule may from time
to time be updated by Borrower providing written notice to Lender, but at all
times subject to Section 9.1(c) below) and its only other places of business and
the only other locations of Collateral, if any, are the addresses set forth in
Schedule 8.2 in the Information Certificate, subject to the rights of Borrower
to establish new locations in

40

--------------------------------------------------------------------------------


accordance with Section 9.2 below. Such Schedule 8.2 correctly identifies any of
such locations which are not owned by Borrower and sets forth the owners and/or
operators thereof.
8.3    Financial Statements; No Material Adverse Change. All financial
statements relating to Borrower which have been or may hereafter be delivered by
Borrower to Lender have been prepared in accordance with GAAP (except as to any
interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present the
financial condition and the results of operation of Borrower as at the dates and
for the periods set forth therein. Except as disclosed in any interim financial
statements furnished by Borrower to Lender prior to the date of this Agreement,
there has been no material adverse change in the assets, liabilities, properties
and condition, financial or otherwise, of Borrower, since the date of the most
recent audited financial statements furnished by Borrower to Lender prior to the
date of this Agreement.
8.4    Priority of Liens; Title to Properties. The security interests and liens
granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4 in
the Information Certificate and the other liens permitted under Section 9.8
hereof. Borrower has good and marketable fee simple title to or valid leasehold
interests in all of its Real Property and good, valid and merchantable title to
all of its other properties and assets subject to no liens, mortgages, pledges,
security interests, encumbrances or charges of any kind, except those granted to
Lender and such others as are specifically listed on Schedule 8.4 in the
Information Certificate or permitted under Section 9.8 hereof.
8.5    Tax Returns. Borrower has filed, or caused to be filed, in a timely
manner (or extended by Borrower in good faith) all Federal, State and local
income tax, withholding tax, excise tax and other material tax returns, reports
and declarations which are required to be filed by it. All information in such
tax returns, reports and declarations is complete and accurate in all material
respects. Borrower has paid or caused to be paid all Federal, State and local
income tax, withholding tax, excise tax and other material taxes due and payable
or claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to Borrower and with respect to which, to the
extent required by GAAP, adequate reserves have been set aside on its books and
such taxes are not a lien on the Collateral. Adequate provision has been made
for the payment of all accrued and unpaid Federal, State, county, local, foreign
and other taxes whether or not yet due and payable and whether or not disputed.
8.6    Litigation. Except as set forth in Schedule 8.6 in the Information
Certificate, as of the date hereof, there is no present investigation by any
Governmental Authority pending, or to the best of Borrower’s knowledge
threatened, against or affecting Borrower, its assets or business and there is
no action, suit, proceeding or claim by any Person pending, or to the best of
Borrower’s knowledge threatened, against Borrower or its assets or goodwill, or
against or affecting any transactions contemplated by this Agreement, which, in
the case of any of the foregoing, is reasonably likely to be adversely
determined against Borrower and is reasonably likely to result in a material
adverse change in the assets,

41

--------------------------------------------------------------------------------


business or prospects of Borrower or is reasonably likely to impair the ability
of Borrower to perform its obligations hereunder or under any of the other
Financing Agreements to which it is a party or of Lender to enforce any
Obligations or realize upon any Collateral.
8.7    Compliance with Other Agreements and Applicable Laws. Borrower is not in
default in any material respect under, or in violation in any material respect
of any of the terms of, any material agreement, contract, instrument, lease or
other commitment to which it is a party or by which it or any of its assets are
bound and Borrower is in compliance in all material respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, Federal, State or local Governmental Authority.
8.8    Environmental Compliance.
(a)    Except as set forth on Schedule 8.8 in the Information Certificate, as of
the date hereof, Borrower has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates in any material respect any applicable Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder and
the operations of Borrower comply in all material respects with all
Environmental Laws and all licenses, permits, certificates, approvals and
similar authorizations thereunder.
(b)    Except as set forth on Schedule 8.8 in the Information Certificate, as of
the date hereof, there has been no investigation, proceeding, complaint, order,
directive, claim, citation or notice by any Governmental Authority or any other
person nor is any pending or to the best of Borrower’s knowledge threatened,
with respect to any non-compliance with or violation of the requirements of any
Environmental Law by Borrower or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects, in
any material respect, Borrower or its business, operations or assets or any
properties at which Borrower has transported, stored or disposed of any
Hazardous Materials.
(c)    As of the date hereof, Borrower has no material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.
(d)    Borrower has all material licenses, permits, certificates, approvals or
similar authorizations required to be obtained or filed in connection with the
operations of Borrower under any Environmental Law and all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect.
8.9    Employee Benefits.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or has a pending

42

--------------------------------------------------------------------------------


request for a favorable determination letter from the Internal Revenue Service
and to the best of Borrower’s knowledge, nothing has occurred which would cause
the loss of such qualification. Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the best of Borrower’s knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan, which is reasonably likely to be adversely determined
against Borrower and is reasonably likely to result in a material adverse change
in the assets, business or prospects of Borrower or would impair the ability of
Borrower to perform its obligations hereunder or under any of the other
Financing Agreements to which it is a party or of Lender to enforce any
Obligations or realize upon any Collateral. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan.
(c)    (i)    No ERISA Event has occurred or is reasonably expected to occur;
(ii) the current value of each Plan’s assets (determined in accordance with the
assumptions used for funding such Plan pursuant to Section 412 of the Code) are
not less than such Plan’s liabilities under Section 4001(a)(16) of ERISA; (iii)
Borrower and its ERISA Affiliates have not incurred and do not reasonably expect
to incur, any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) Borrower
and its ERISA Affiliates have not incurred and do not reasonably expect to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) Borrower and its
ERISA Affiliates have not engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
8.10    [Reserved].
8.11    Intellectual Property. Borrower owns or licenses or otherwise has the
right to use all Intellectual Property necessary for the operation of its
business as presently conducted or proposed to be conducted. As of the date
hereof, Borrower does not have any Intellectual Property registered, or subject
to pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described on
Schedule 8.11 to the Information Certificate, and has not granted any licenses
with respect thereto, other than as set forth on Schedule 8.11 to the
Information Certificate.
8.12    Subsidiaries; Affiliates; Capitalization.
(a)    As of the date hereof, Borrower does not have any direct or indirect
Subsidiaries and is not engaged in any joint venture or partnership except as
set forth in Schedule 8.12 in the Information Certificate.
(b)    As of the date hereof, Borrower is the record and beneficial owner of all
of the issued and outstanding shares of Equity Interests of each of the
Subsidiaries listed on Schedule 8.12 in the Information Certificate as being
owned by Borrower and there are no proxies, irrevocable or

43

--------------------------------------------------------------------------------


otherwise, with respect to such shares and no equity securities of any of the
Subsidiaries are or may become required to be issued by reason of any options,
warrants, rights to subscribe to, calls or commitments of any kind or nature and
there are no contracts, commitments, understandings or arrangements by which any
Subsidiary is or may become bound to issue additional shares of its Equity
Interests or securities convertible into or exchangeable for such shares.
(c)    As of the date hereof, the issued and outstanding shares of Equity
Interests in Borrower are directly and beneficially owned and held by the
persons listed on Schedule 8.12 in the Information Certificate, and in each case
all of such shares or membership interests have been duly authorized and are
fully paid and non-assessable, free and clear of all claims, liens, pledges and
encumbrances of any kind, except as disclosed in writing to Lender prior to the
date hereof.
8.13    Labor Disputes.
(a)    Set forth on Schedule 8.13 in the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to Borrower and any union, labor organization
or other bargaining agent in respect of the employees of Borrower as of the date
hereof.
(b)    There is (i) no significant unfair labor practice complaint pending
against Borrower or, to the best of Borrower’s knowledge, threatened against it,
before the National Labor Relations Board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is pending on the date hereof against Borrower or, to best
of Borrower’s knowledge, threatened against it, and (ii) no significant strike,
labor dispute, slowdown or stoppage is pending against Borrower or, to the best
of Borrower’s knowledge, threatened against Borrower, in each case that has
resulted in, or could reasonably be expected to result in, a material adverse
change with respect to Borrower.
8.14    [Reserved].
8.15    [Reserved].
8.16    Payable Practices. Borrower has not made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date hereof.
8.17    Accuracy and Completeness of Information. All information furnished by
or on behalf of Borrower in writing to Lender in connection with this Agreement
or any of the other Financing Agreements or any transaction contemplated hereby
or thereby, including all information in the Information Certificate, is true
and correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading. No event or circumstance has occurred
which has had or could reasonably be expected to have a material adverse affect
on the business, assets or prospects of Borrower, which has not been fully and
accurately disclosed to Lender in writing prior to the date hereof.

44

--------------------------------------------------------------------------------


8.18    Consent of Affiliates. The provisions of Section 9.17 hereof and the
other Sections of this Agreement referred to therein do not conflict with any
agreement between Borrower and any Affiliate, including, without limitation,
VGRH, and do not require the consent of any Affiliate in order to be valid.
8.19    Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Lender on the date of each additional borrowing or other
credit accommodation hereunder and shall be conclusively presumed to have been
relied on by Lender regardless of any investigation made or information
possessed by Lender. The representations and warranties set forth herein shall
be cumulative and in addition to any other representations or warranties which
Borrower shall now or hereafter give, or cause to be given, to Lender.
8.20    OFAC. Neither Borrower nor any of its Subsidiaries is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC. Neither Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
SECTION 9.
AFFIRMATIVE AND NEGATIVE COVENANTS

9.1    Maintenance of Existence.
(a)    Borrower shall at all times preserve, renew and keep in full force and
effect its existence and rights and franchises with respect thereto and maintain
in full force and effect all permits, licenses, trademarks, tradenames,
approvals, authorizations, leases and contracts necessary to carry on the
business as presently or proposed to be conducted; provided, however, that,
Borrower shall not be required to preserve, renew or keep in full force and
effect any such right, franchise, permit, license, trademark, tradename,
approval authorization, lease or contract, or the corporate existence of any
Subsidiary (other than an Obligor), if in the judgment of the board of directors
or managers of Borrower, (i) such preservation or existence is not desirable in
the conduct of business of Borrower and the Subsidiaries taken as a whole and
(ii) the loss thereof or the dissolution of such Subsidiary is not adverse in
any material respect to Lender or the Collateral.
(b)    Borrower shall not change its legal name unless each of the following
conditions is satisfied: (i) Lender shall have received not less than thirty
(30) days’ prior written notice from Borrower of such proposed change in its
legal name, which notice shall accurately set forth the new name; and (ii)
Lender shall have received a copy of the amendment to the certificate or
articles of formation of Borrower providing for the name change certified by the
Secretary of State of the jurisdiction of incorporation or organization of
Borrower as soon as it is available. Any change made pursuant to this Section
9.1(b) shall be deemed an amendment to the Information Certificate.
(c)    Borrower shall not change its chief executive office or its mailing
address or

45

--------------------------------------------------------------------------------


organizational identification number (or if it does not have one, shall not
acquire one) unless Lender shall have received not less than thirty (30) days’
prior written notice from Borrower of such proposed change, which notice shall
set forth such information with respect thereto as Lender may require and Lender
shall have received such agreements as Lender may reasonably require in
connection therewith. Borrower shall not change its type of organization,
jurisdiction of organization or other legal structure. Any change made pursuant
to this Section 9.1(c) shall be deemed an amendment to the Information
Certificate.
9.2    New Collateral Locations. Borrower may open any new location within the
continental United States provided Borrower (a) gives Lender thirty (30) days’
prior written notice of the intended opening of any such new location and (b)
executes and delivers, or causes to be executed and delivered, to Lender such
agreements, documents, and instruments as Lender may deem reasonably necessary
or desirable to protect its interests in the Collateral at such location,
including, without limitation, UCC financing statements. Any change made
pursuant to this Section 9.2 shall be deemed an amendment to the Information
Certificate.
9.3    Compliance with Laws, Regulations, Etc. Borrower shall and shall cause
each of its Subsidiaries to, at all times, comply in all material respects with
all laws, rules, regulations, licenses, permits, approvals and orders of any
Federal State or local governmental authority applicable to it.
9.4    Payment of Taxes and Claims. Borrower shall and shall cause each of its
Subsidiaries to, duly pay and discharge all Federal State and local income
taxes, withholding taxes, excise taxes and other material taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes, assessments, contributions and governmental charges
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower and with respect to
which, to the extent required by GAAP, adequate reserves have been set aside on
its books and such taxes are not a lien upon the Collateral. Borrower shall
provide Lender with evidence, upon Lender’s request, immediately upon payment or
filing thereof and in any event on or prior to the due date thereof, that all
Federal, State and local excise and ad valorem taxes on or with respect to its
Inventory or the sale, transfer, withdrawal, movement or other event or
condition giving rise to any such tax, have been paid and all required returns
and reports duly filed when due. Borrower shall be liable for any tax or
penalties imposed on Lender as a result of the financing arrangements provided
for herein and Borrower agrees to indemnify and hold Lender harmless with
respect to the foregoing, and to repay to Lender on demand the amount thereof,
and until paid by Borrower such amount shall be added and deemed part of the
Loans; provided, that, nothing contained herein shall be construed to require
Borrower to pay any income or franchise taxes attributable to the income of
Lender from any amounts charged or paid hereunder to Lender. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.
9.5    Insurance. Borrower shall, and shall cause each of its Subsidiaries to,
at all times, maintain with financially sound and reputable insurers insurance
with respect to the Collateral against loss or damage and all other insurance of
the kinds and in the amounts customarily insured against or carried by
corporations of established reputation engaged in

46

--------------------------------------------------------------------------------


the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Lender as to form, amount and insurer.
Borrower shall furnish certificates, policies or endorsements to Lender as
Lender shall require as proof of such insurance, and, if Borrower fails to do
so, Lender is authorized, but not required, to obtain such insurance at the
expense of Borrower. All policies shall provide for at least thirty (30) days’
prior written notice to Lender of any cancellation or reduction of coverage and
that Lender may act as attorney for Borrower in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Borrower shall cause Lender to be named
as a loss payee and an additional insured (but without any liability for any
premiums) under such insurance policies and Borrower shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to Lender. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Lender as its interests may appear and further specify that Lender shall be
paid regardless of any act or omission by Borrower or any of its affiliates. At
its option, Lender may apply any insurance proceeds received by Lender at any
time to the cost of repairs or replacement of Collateral and/or to payment of
the Obligations, whether or not then due, in any order and in such manner as
Lender may determine or hold such proceeds as cash collateral for the
Obligations.
9.6    Financial Statements and Other Information.
(a)    Borrower shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrower and its subsidiaries (if any) in
accordance with GAAP and Borrower shall furnish or cause to be furnished to
Lender: (i) within thirty (30) days after the end of each fiscal month, monthly
unaudited financial statements and, if Borrower has any subsidiaries, unaudited
consolidating financial statements (including in each case balance sheets,
statements of income and loss and statements of shareholders’ or members’
equity), all in reasonable detail, fairly presenting the financial position and
the results of the operations of Borrower and its subsidiaries as of the end of
and through such fiscal month, certified to be correct by the chief financial
officer or president and chief executive officer of Borrower, and accompanied by
a compliance certificate substantially in the form of Exhibit B hereto, along
with any amendments, modifications or supplements to Schedules 5.2, 8.2, 8.12
and 8.13 of the Information Certificate, and (ii) within one hundred five (l05)
days after the end of each fiscal year, audited consolidated financial
statements and, if Borrower has any subsidiaries, unaudited consolidating
financial statements of Borrower and its subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flow and
statements of shareholders’ or members’ equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting the financial position and
the results of the operations of Borrower and its subsidiaries as of the end of
and for such fiscal year, together with the opinion of independent certified
public accountants, which accountants shall be PricewaterhouseCoopers LLP or any
other of the three (3) largest independent accounting firms in the United States
selected by Borrower that such financial statements have been prepared in
accordance with GAAP, and present fairly the results of operations and financial
condition of Borrower and its subsidiaries as of the end of and for the fiscal
year then ended.
(b)    Borrower shall promptly notify Lender in writing of the details of (i)
any loss, damage, investigation, action, suit, proceeding or claim relating to
the Collateral or any other property which is security for the Obligations or
which would result in any material adverse change

47

--------------------------------------------------------------------------------


in Borrower’s business, properties, assets, goodwill or condition, financial or
otherwise and (ii) the occurrence of any Event of Default or event which, with
the passage of time or giving of notice or both, would constitute an Event of
Default.
(c)    Borrower shall promptly after the sending or filing thereof furnish to
Lender copies of all reports which Borrower sends to its public stockholders
generally, if any, and copies of all reports and registration statements which
Borrower files with the Securities and Exchange Commission, any national
securities exchange or the National Association of Securities Dealers, Inc.
Borrower shall use its best efforts to promptly cause to be furnished to Lender
copies of any such reports or registration statements which are sent or filed by
Borrower’s direct or indirect parent.
(d)    Borrower shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower, as Lender may, from time to time, reasonably request. To
the extent consistent with the provisions of Section 12.6 hereof, Lender is
hereby authorized to deliver a copy of any financial statement or any other
information relating to the business of Borrower to any court or other
government agency or to any participant or assignee or prospective participant
or assignee. Borrower hereby irrevocably authorizes and directs all accountants
or auditors to deliver to Lender, at Borrower’s expense, copies of the financial
statements of Borrower and any reports or management letters prepared by such
accountants or auditors on behalf of Borrower and to disclose to Lender such
information as they may have regarding the business of Borrower. Any documents,
schedules, invoices or other papers delivered to Lender may be destroyed or
otherwise disposed of by Lender one (1) year after the same are delivered to
Lender, except as otherwise designated by Borrower to Lender in writing.
(e)    In addition to and not in limitation of any of the financial reports
required to be delivered to Lender under Section 7.1 hereof or Lender’s right to
request such other reports and information from time to time: (i) if Borrower
has Excess Availability equal to or greater than $20,000,000, upon the request
of Lender, Borrower shall deliver to Lender, on or prior to the tenth (10th) day
of each month, (A) schedules of sales made, credits issued and cash received
together with a roll forward and appropriate supporting documentation relating
thereto (including, without limitation, at Lender’s request, copies of customer
statements and credit memos, remittance advices and reports, copies of deposit
slips and bank statements, copies of shipping and delivery documents, and copies
of purchase orders, invoices and delivery documents for Inventory and Equipment
acquired by Borrower), and (B) reports on Borrower’s inventory and accounts,
together with appropriate supporting documentation relating thereto; and (ii) if
Borrower has Excess Availability of less than $20,000,000, upon the request of
Lender, Borrower shall deliver to Lender, on or prior to the third (3rd)
Business day of each week, (A) schedules of sales made, credits issued and cash
received together with a roll forward and appropriate supporting documentation
relating thereto (including, without limitation, at Lender’s request, copies of
customer statements and credit memos, remittance advices and reports, copies of
deposit slips and bank statements, copies of shipping and delivery documents,
and copies of purchase orders, invoices and delivery documents for Inventory and
Equipment acquired by Borrower), and (B) reports on Borrower’s inventory and
accounts, together with appropriate supporting documentation relating thereto.
Upon the occurrence and during the continuance of an Event of Default, each of
the financial reports, schedules and information required to be delivered under
this Section 9.6(e) shall be delivered more frequently as Lender shall elect.

48

--------------------------------------------------------------------------------


9.7    Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it, or (b) sell, assign, lease,
transfer, abandon or otherwise dispose of any Collateral or its or their other
material property that is useful and necessary in its or their business to any
other Person (except for (i) sales of Inventory in the ordinary course of
business and (ii) sales or other dispositions Equipment and other immaterial
assets that are worn-out, obsolete or no longer used or useful in the business
of Borrower or any of its Subsidiaries) or (c) form or acquire any subsidiaries,
or (d) wind up, liquidate or dissolve or (e) agree to do any of the foregoing.
9.8    Encumbrances. Borrower shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any security interest,
mortgage, pledge, lien, charge or other encumbrance of any nature whatsoever on
any of its assets or properties, including, without limitation, the Collateral,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any security interest or lien with respect
to any such assets or properties, except: (a) the security interests and liens
of Lender (and, in the case of Bank Products, any Affiliate of Lender); (b)
liens securing the payment of taxes, either not yet overdue or the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to Borrower or its Subsidiaries and with respect to which
adequate reserves have been set aside on its books; (c) non-consensual statutory
liens (other than liens securing the payment of taxes) arising in the ordinary
course of Borrower’s or in Subsidiaries’ business to the extent: (i) such liens
secure obligations which are not overdue or (ii) such liens secure claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower or its
Subsidiaries, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books; (d) zoning restrictions, easements, licenses, covenants and
other restrictions affecting the use of real property which do not interfere in
any material respect with the use of such real property or ordinary conduct of
the business of Borrower or its Subsidiaries as presently conducted thereon or
materially impair the value of the real property which may be subject thereto;
(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on real estate, in either case securing the cost of
the acquisition or improvement thereon, so long as such security interests and
mortgages do not apply to any property of Borrower or its Subsidiaries other
than the Equipment or real estate so acquired or improved, and the indebtedness
secured thereby does not exceed the cost of the acquisition or improvement of
such Equipment or real estate, as the case may be; (f) liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bond
and other similar obligations (exclusive of obligations for the payment of
borrowed money); (g) liens and security interests on any asset acquired by
Borrower or any of its Subsidiaries after the date hereof if (i) such lien or
security interest exists at the time of such acquisition, (ii) such lien or
security interest was not created in contemplation of such acquisition, and
(iii) such lien or security interest does not extend to or cover any property
other than the assets acquired and improvements to such assets; (h) any
extension,

49

--------------------------------------------------------------------------------


renewal or replacement, in whole or in part, of any lien, security interest or
other encumbrance described in clauses (a), (e), and (g) herein, so long as the
amount of collateral or the principal amount of indebtedness so secured is not
increased thereby; (i) the security interests and liens set forth on Schedule
8.4 in the Information Certificate; and (j) the security interests and liens in
the Collateral granted to the New Notes Trustee to secure indebtedness under the
New Notes and the New Notes Indenture, which shall be subject to and in
accordance with the New Notes Intercreditor Agreement.
9.9    Indebtedness. Borrower shall not, and shall not permit any of its
Subsidiaries to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any obligations or indebtedness, except:
(a)    the Obligations;
(b)    trade obligations and normal accruals in the ordinary course of business
not yet due and payable, or with respect to which Borrower or any of its
Subsidiaries is contesting in good faith the amount or validity thereof by
appropriate proceedings diligently pursued and available to Borrower or any of
its Subsidiaries and with respect to which adequate reserves have been set aside
on its books;
(c)    purchase money indebtedness (including Capital Leases) to the extent not
incurred or secured by liens (including Capital Leases) in violation of any
other provision of this Agreement;
(d)    rental and other payments under operating leases which are not sale and
leaseback transactions;
(e)    indebtedness of Borrower or any of its Subsidiaries entered into in the
ordinary course of business pursuant to any Bank Product;
(f)    indebtedness in respect of performance, surety or appeal bonds (including
with respect to those described on Schedule 9.9 to the Information Certificate),
workers’ compensation claims, unemployment insurance, health, disability and
other employee benefits or property, casualty or liability insurance (including
any reimbursement obligations in connection with the foregoing), in each case,
incurred in the ordinary course of business; provided, that, upon Lender’s
request, Lender shall have received true, correct and complete copies of all
material agreements, documents or instruments evidencing or otherwise related to
such indebtedness, as duly authorized, executed and delivered by the parties
thereto;
(g)    the Maple Guarantee;
(h)    indebtedness described on Schedule 9.9 to the Information Certificate;
and
(i)    the guaranty by Borrower and Maple of the indebtedness owing with respect
to the New Notes and the New Notes Indenture and any refinancing, refunding,
extensions, renewals, issuances or replacements thereof to the extent permitted
by Section 9.17(g) hereof.

50

--------------------------------------------------------------------------------




9.10    Loans, Investments, Guarantees, Etc. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make any loans or
advance money or property to any person, or invest in (by capital contribution,
dividend or otherwise) or purchase or repurchase the stock or indebtedness or
all or a substantial part of the assets or property of any person, or guarantee,
assume, endorse, or otherwise become responsible for (directly or indirectly)
the indebtedness, performance obligations or dividends of any Person or agree to
do any of the foregoing, except: (a) the endorsement of instruments for
collection or deposit in the ordinary course of business; (b) investments in:
(i) short-term direct obligations of the United States Government, (ii)
negotiable certificates of deposit issued by any bank satisfactory to Lender,
payable to the order of Borrower or any of its Subsidiaries being the owner
thereof or to bearer, and (iii) commercial paper rated A1 or P1; (c) loans by
any Subsidiary of Borrower to Borrower; (d) the guarantee by Borrower of any
indebtedness or other obligations of any Subsidiary or Affiliate of Borrower to
Lender or any Affiliate of Lender under or in connection with any Bank Products;
(e) the Maple Guarantee; (f) the guarantees described on Schedule 9.9 to the
Information Certificate; and (g) the guaranty by Borrower and Maple of the
indebtedness owing with respect to the New Notes and the New Notes Indenture and
any refinancing, refunding, extensions, renewals, issuances or replacements
thereof to the extent permitted by Section 9.17(g) hereof.
9.11    Dividends and Redemptions. Borrower may distribute amounts to VGRH on
account of any member interests of Borrower; provided, that, (a) Excess
Availability for each of the immediately preceding thirty (30) consecutive days
shall have been not less than $5,000,000, (b) as of the date of such payment and
after giving effect thereto, Excess Availability shall be not less than
$5,000,000 and (c) as of the date of such payment and after giving effect
thereto, no Event of Default, or act, condition or event which with notice or
passage of time or both would constitute an Event of Default shall exist or have
occurred.
9.12    Transactions with Affiliates. Subject to Section 9.17 below, Borrower
shall not, and shall not permit any of its Subsidiaries to, enter into any
transaction for the purchase, sale or exchange of property or the rendering of
any service to or by any Affiliate, except: (a) Borrower may make payments
required pursuant to the Tax Sharing Agreement, dated June 29, 1990, as amended
by the Agreement, dated May 24, 1999, by and between VGRH and Borrower (formerly
known as Liggett & Myers Tobacco Company and successor-in-interest to Brooke
Group Holding Inc., Eve Holdings Inc. and Chesterfield Assets Inc.); and (b) the
guaranty by Borrower and Maple of the indebtedness owing with respect to the New
Notes and the New Notes Indenture and any refinancing, refunding, extensions,
renewals, issuances or replacements thereof to the extent permitted by Section
9.17(g) hereof.
9.13    EBITDA. If, at any time, Excess Availability is less than $20,000,000,
then Borrower shall maintain at the end of each calendar month, commencing with
the calendar month immediately preceding the date on which Excess Availability
is less than $20,000,000, and for each month thereafter, EBITDA of not less than
$100,000,000.

51

--------------------------------------------------------------------------------


9.14    Maximum Capital Expenditures. Borrower and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures during any fiscal year
that exceed in the aggregate the amount of $15,000,000; provided, however, that,
the amount of permitted Capital Expenditures during any fiscal year will be
increased by the lesser of (a) the amount equal to the difference between the
Capital Expenditures limit specified above for the immediately preceding fiscal
year minus the actual amount of any Capital Expenditures expended during such
immediately preceding fiscal year, and (b) $2,500,000 (the “Carry Over Amount”).
For purposes of measuring compliance with the covenant set forth herein, the
Carry Over Amount shall be deemed to be the last amount spent on Capital
Expenditures in the succeeding year
9.15    Costs and Expenses. Borrower shall pay to Lender on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Lender’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including but not limited to: (a)
all costs and expenses of filing or recording (including Uniform Commercial Code
financing statement filing taxes and fees, documentary taxes, intangibles taxes
and mortgage reordering taxes and fees, if applicable); (b) all title insurance
and other insurance premiums, appraisal fees and search fees; (c) costs and
expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts, together with
Lender’s customary charges and fees with respect thereto; (d) charges, fees or
expenses charged by any bank or issuer in connection with the Letter of Credit
Accommodations; (e) costs and expenses of preserving and protecting the
Collateral; (f) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of
Lender, selling or otherwise realizing upon the Collateral, and otherwise
enforcing the provisions of this Agreement and the other Financing Agreements or
defending any claims made or threatened against Lender arising out of the
transactions contemplated hereby and thereby (including, without limitation,
preparation for and consultation concerning any such matters); (g) all
out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by Lender during the course of periodic field examinations of the
Collateral and Borrower’s operations, plus a per diem charge at the rate of
$1,000 per person per day for Lender’s examiners in the field and office;
provided, that, (i) field examinations shall be conducted at Borrower’s expense
on no more than one (1) occasion during each twelve (12) month period following
the date hereof and on a second (2nd) occasion at Borrower’s expense during any
such twelve (12) month period if Borrower has (A) EBITDA of less than
$100,000,000 at any time during any period of twelve (12) consecutive month or
(B) average Excess Availability, calculated on a daily basis, for any period of
thirty (30) consecutive days of less than $30,000,000, and (ii) upon the
occurrence and during the continuance of an Event of Default, Lender may
conduct, at Borrower’s expense, all such additional field examinations as Lender
shall deem necessary in its discretion; and (h) the reasonable fees and
disbursements of counsel (including legal assistants) to Lender in connection
with any of the foregoing.
9.16    Further Assurances. At the request of Lender at any time and from time
to time, Borrower shall, at its expense, duly execute and deliver, or cause to
be duly executed

52

--------------------------------------------------------------------------------


and delivered, such further agreements, documents and instruments, and do or
cause to be done such further acts as may be necessary or proper to evidence,
perfect, maintain and enforce the security interests and the priority thereof in
the Collateral and to otherwise effectuate the provision or purposes of this
Agreement or any of the other Financing Agreements. Lender may at any time and
from time to time request a certificate from an officer of Borrower representing
that all conditions precedent to the making of Loans and providing Letter of
Credit Accommodations contained herein are satisfied. In the event of such
request by Lender, Lender may, at its option, cease to make any further loans or
provide any further Letter of Credit Accommodations until Lender has received
such certificate and, in addition, Lender has determined that such conditions
are satisfied Where permitted by law, Borrower hereby authorizes Lender to
execute and file one or more UCC financing statements signed only by Lender.
9.17    Certain Permitted Transactions. Notwithstanding anything to the contrary
contained in Sections 9.7, 9.9, 9.10, 9.11 and 9.12 above, Lender agrees to or
consents to the following, as applicable:
(a)    Borrower may make distributions to VGRH to the extent permitted under
Section 9.11;
(b)    To the extent permitted by the New Notes Indenture, Borrower may make
payments and engage in the transactions pursuant to (i) the Corporate Services
Agreement, dated as of January 1, 1992, as amended from time to time, between
Borrower and VGRH; provided, that, such payments do not exceed $6,898,572 in the
aggregate during any consecutive twelve month (12) period, plus the five percent
(5%) per annum increase on such fees per annum to the extent paid in any such
twelve (12) month period by Borrower to VGRH and (ii) the Services Agreement,
dated February 26, 1991, as amended from time to time, between Vector Group Ltd.
(successor-in-interest to Brooke Group Ltd., successor by assignment to Brooke
Management Inc.) and Borrower; provided, that, such payments do not exceed
$1,764,000 in the aggregate during any consecutive twelve month (12) period;
(c)    Borrower may make payments and engage in the transactions permitted under
Section 4.11(a) of the New Notes Indenture; provided, that, (i) each such
transaction is in Borrower’s ordinary course of business on prices and terms no
less favorable than would have been obtained in an arm’s length transaction with
a Person not an Affiliate, (ii) Borrower shall provide Lender with written
reports, on the tenth (10th) day of each month setting forth the nature and
amount of each such transaction for the immediately prior month, including,
without limitation, all payments with respect thereto and outstanding
indebtedness owed thereunder, (iii) the aggregate indebtedness owed to Borrower
in connection with all such transactions outstanding at any time does not exceed
$500,000, and (iv) such transaction or series of related transactions does not
involve payments or delivery of goods or services by Borrower having a value in
excess of $500,000 in each case;
(d)    The Maple Transactions subject to compliance to Lender’s satisfaction
with the following terms and conditions:
(i)    Borrower shall have guaranteed payment in full to Lender of the Mebane
Loan and all other indebtedness now or hereafter owed by Maple to Lender,
including

53

--------------------------------------------------------------------------------


without limitation, principal, interest, fees and expenses (collectively, the
“Maple Obligations”), and such guarantee by Borrower in favor of Lender shall be
in form and substance satisfactory to Lender,
(ii)    Maple shall have guaranteed payment in full to Lender of all of the
Obligations, and such guarantee by Maple shall be in form and substance
satisfactory to Lender (the “Maple Guarantee”),
(iii)    The first mortgage and lien granted by Maple to Lender on the Mebane
Premises and in the Mebane Lease shall secure all of the Maple Obligations,
including, without limitation, the Maple Guarantee,
(iv)    The Mebane Lease (A) shall be for a period of not less than seven (7)
years with a monthly rental at least equal to the monthly payment of principal
and interest due on the Mebane Loan, and (B) shall not be amended, modified or
terminated in any material respect without the prior written consent of Lender,
(v)    The term “Obligor” shall include, without limitation, Maple until such
time as the later of (A) the obligation evidenced by the Mebane Note is
satisfied in accordance with its terms or (B) the Maple Guarantee is terminated
as provided therein,
(vi)    The Collateral shall include, without limitation, Borrower’s rights
under the Mebane Lease. Lender is authorized (in its discretion) by Borrower and
Maple to charge the monthly rental and other sums owed by Borrower to Maple
under the Mebane Lease, when due and payable, directly to Borrower’s loan
account with Lender for the account of Maple and to apply such monthly rentals
in payment of the monthly installments of principal and interest due in respect
of the Mebane Loan,
(vii)    Borrower shall not (A) make any loans or capital contributions to,
investments in or guarantees of the debt of Maple except for the loan or capital
contribution by Borrower to Maple in an amount not to exceed $2,600,000 to be
utilized by Maple to pay to 3C Alliance LLP a portion of the purchase price for
the Mebane Premises, (B) permit or cause Maple to amend its certificate or
articles of formation or its operating agreement which would allow Maple to be
engaged in any other business except for the ownership of the Mebane Premises
and (C) permit Maple to incur indebtedness (other than the Maple Obligations)
which is other than non-recourse to Maple or Borrower,
(viii)    Maple shall not (A) distribute any funds to Borrower, (B) amend its
certificate or articles of formation or its operating agreement to allow Maple
to be engaged in any other business except for the ownership of the Mebane
Premises and (C) incur indebtedness (other than the Maple Obligations) which is
other than non-recourse to Maple or Borrower, and
(ix)    In the event of a refinance of the Mebane Premises, Maple shall deliver,
in form reasonably satisfactory to Lender, to (A) a mortgagee waiver in favor of
Lender and (B) a non-disturbance and attornment agreement in favor of Lender and
Borrower;
(e)    The Liggett Agreement;

54

--------------------------------------------------------------------------------


(f)    The Vector Agreements; and
(g)    The guaranty by Borrower and Maple of the indebtedness owing with respect
to the New Notes and the New Notes Indenture and any refinancing, refunding,
extensions, renewals, issuances, replacements, amendments or modifications
thereof to the extent permitted by the New Notes Intercreditor Agreement.
Borrower shall furnish to Lender all notices or demands relating to an event of
default under or acceleration of the maturity of such indebtedness either
received by Borrower or on its behalf, promptly after the receipt thereof, or
sent by Borrower or on its behalf, concurrently with the sending thereof, as the
case may be.
9.18    Post-Closing Deliveries. Without limiting any other obligation of
Borrower set forth herein or in any of the other Financing Agreements, Borrower
shall deliver or cause to be delivered to Lender, in form and substance
reasonably satisfactory to Lender, as promptly as possible following the date
hereof, but in any event no later than the dates referred to in Schedule 9.18
hereto with respect to each such item (or such later date as Lender shall agree
in writing), each of the items referred to in such Schedule 9.18.
SECTION 10.
EVENTS OF DEFAULT AND REMEDIES

10.1    Events of Default. The occurrence or existence of anyone or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:
(a)    (i) Borrower fails to pay when due any of the Obligations or (ii)
Borrower or any Obligor fails to perform any of the terms, covenants, conditions
or provisions contained in this Agreement or any of the other Financing
Agreements other than as described in Section 10.1(a)(i) and such failure shall
continue for fifteen (15) consecutive days; provided, that, such fifteen (15)
day period shall not apply in the case of: (A) any failure to observe any such
term, covenant, condition or provision which is not capable of being cured at
all or within such fifteen (15) day period or which has been the subject of a
prior failure to perform the same term, covenant, condition or provision within
the immediately prior six (6) month period or (B) an intentional breach by
Borrower or any Obligor of any such term, covenant, condition or provision, or
(C) the failure to observe or perform any of the covenants or provisions
contained in Sections 8.4, 9.1 and 9.5 of this Agreement or any covenants or
agreements covering substantially the same matter as such sections in any of the
Financing Agreements;
(b)    any representation, warranty or statement of fact made by Borrower to
Lender in this Agreement, the other Financing Agreements or any other agreement,
schedule, confirmatory assignment or otherwise shall when made or deemed made be
false or misleading in any material respect;
(c)    any Obligor revokes or terminates any guarantee, endorsement or other
agreement of such party in favor of Lender;
(d)    any judgment for the payment of money is rendered against Borrower or any
Obligor or any Subsidiary of Borrower in excess of $500,000 in anyone case or in
excess of $1,500,000 in the aggregate and shall remain undischarged or unvacated
for a period in excess of

55

--------------------------------------------------------------------------------


thirty (30) days or execution shall at any time not be effectively stayed, or
any material judgment other than for the payment of money, or injunction,
attachment, garnishment or execution is rendered against Borrower or any Obligor
or any of their assets which has a material adverse effect on Borrower, any
Obligor or any of the Collateral;
(e)    any Obligor (being a natural person or a general partner of an Obligor
which is a partnership) dies or Borrower or any Obligor or any Subsidiary of
Borrower, which is a partnership or corporation, dissolves or suspends or
discontinues doing business;
(f)    Borrower or any Obligor or any Subsidiary of Borrower becomes insolvent
(however defined or evidenced), makes an assignment for the benefit of
creditors, makes or sends notice of a bulk transfer or admits in writing its
inability to generally pay its debts;
(g)    a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Borrower or any Obligor or any Subsidiary of Borrower or all or
any part of its properties and such petition or application is not dismissed
within thirty (30) days after the date of its filing or Borrower or any Obligor
or any Subsidiary of Borrower shall file any answer admitting or not contesting
such petition or application or indicates its consent to, acquiescence in or
approval of, any such action or proceeding or the relief requested is granted
sooner;
(h)    a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any Obligor or any Subsidiary of Borrower or for all or any
part of its property; or
(i)    any default by Borrower or any Obligor or any Subsidiary of Borrower
under any agreement, document or instrument relating to any indebtedness for
borrowed money owing to any person other than Lender, or any capitalized lease
obligations, contingent indebtedness in connection with any guarantee, letter of
credit, indemnity or similar type of instrument in favor of any person other
than Lender, in any case in an amount in excess of $500,000, which default
continues for more than the applicable cure period, if any, with respect
thereto, or any default by Borrower or any Obligor or any Subsidiary of Borrower
under any material contract, lease, license or other obligation to any person
other than Lender, which default would have a material adverse effect on
Borrower, any Obligor or the Collateral and continues for more than the
applicable cure period, if any, with respect thereto;
(j)    any change in the controlling ownership of Borrower or a “change of
control” under the New Notes Indenture as in effect on the date hereof;
(k)    any change in the chief executive officer or the chief financial officer
of Borrower, except if such new chief executive officer has substantial
operational managerial experience in the tobacco products industry or such new
chief financial officer has substantial financial management experience or such
change is otherwise satisfactory to Lender;

56

--------------------------------------------------------------------------------


(l)    the (i) indictment or, to Borrower’s knowledge, threatened indictment of
Borrower or Obligor or any Subsidiary of Borrower under any criminal statute, or
(ii) commencement of criminal or civil proceedings or, to Borrower’s knowledge,
threatened commencement of criminal proceedings against Borrower or any Obligor
or any Subsidiary of Borrower, pursuant to which, (A) as to any such proceeding
by any governmental agency (which term shall not include for this purpose any
Person other than one acting in an official government capacity), the penalties
or remedies sought for the acts or omission of Borrower which allegedly are the
basis thereof would adversely impair the Collateral in any material respect,
including, without limitation, forfeiture of any material portion of the
Collateral, or (B) as to any such proceeding by any other Person, in Congress’
good faith judgment, such proceedings are reasonably likely to be adversely
determined against Borrower and the penalties or remedies sought for the acts or
omissions of Borrower which allegedly are the basis thereof, in Congress’ good
faith judgment, would be reasonably likely to adversely impair the Collateral in
any material respect, including without limitation, forfeiture of any material
portion of the Collateral;
(m)    there shall be an event of default under any of the other Financing
Agreements;
(n)    there shall be a default by Maple under the Mebane Loan; and
(o)    a default occurring and continuing under the New Notes Indenture as a
result of the failure of Borrower to pay any principal or interest on the New
Notes when due and the expiration of any cure period with respect to such
default and demand being made on Borrower and Maple under their respective
guaranty of the New Notes and the expiration of ten (10) Business Days from the
date of such demand.
10.2    Remedies.
(a)    At any time an Event of Default exists or has occurred and is continuing
Lender shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the Uniform Commercial Code and other applicable law, all
of which rights and remedies may be exercised without notice to or consent by
Borrower or any Obligor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Lender hereunder, under any of the other Financing Agreements, the
Uniform Commercial Code or other applicable law, are cumulative, not exclusive
and enforceable, in Lender’s discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Borrower of this Agreement or any of
the other Financing Agreements. Lender may, at any time or times, proceed
directly against Borrower or any Obligor to collect the Obligations without
prior recourse to the Collateral.
(b)    Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Lender may, in its discretion and without
limitation, (i) accelerate the payment of all Obligations and demand immediate
payment thereof to Lender; provided, that, upon the occurrence of any Event of
Default described in Sections 10.1(g) and 10.1(h), all Obligations shall
automatically become immediately due and payable), (ii) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be

57

--------------------------------------------------------------------------------


located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (iii) require
Borrower, at Borrower’s expense, to assemble and make available to Lender any
part or all of the Collateral at any place and time designated by Lender, (iv)
collect, foreclose, receive, appropriate, setoff and realize upon any and all
Collateral, (v) remove any or all of the Collateral from any premises on or in
which the same may be located for the purpose of effecting the sale, foreclosure
or other disposition thereof or for any other purpose, (vi) sell, lease,
transfer, assign, deliver or otherwise dispose of any and all Collateral
(including, without limitation, entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of Lender
or elsewhere) at such prices or terms as Lender may deem reasonable, for cash,
upon credit or for future delivery, with Lender having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of Borrower, which
right or equity of redemption is hereby expressly waived and released by
Borrower and (vii) terminate this Agreement If any of the Collateral is sold or
leased by Lender upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Lender. If notice of disposition of Collateral is required by law, ten (10)
days’ prior notice by Lender to Borrower designating the time and place of any
public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrower waives any other notice. In the event Lender institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, Borrower waives the posting of any bond which might
otherwise be required. At any time an Event of Default exists or has occurred
and is continuing, upon Lender’s request, Borrower will either, as Lender shall
specify, furnish cash collateral to the issuer to be used to secure and fund
Lender’s reimbursement obligations to the issuer in connection with any Letter
of Credit Accommodations or furnish cash collateral to Lender for the Letter of
Credit Accommodations. Such cash collateral shall be in the amount equal to one
hundred five percent (105%) of the amount of the Letter of Credit Accommodations
plus the amount of any fees and expenses payable in connection therewith through
the end of the expiration of such Letter of Credit Accommodations.
(c)    Lender may, at any time or times that an Event of Default exists or has
occurred and is continuing, enforce Borrower’s rights against any account
debtor, secondary obligor or other obligor in respect of any of the Accounts or
other Receivables that constitute Collateral. Without limiting the generality of
the foregoing, Lender may at such time or times (i) notify any or all account
debtors, secondary obligors or other obligors in respect thereof that the
Receivables that constitute Collateral have been assigned to Lender and that
Lender has a security interest therein and Lender may direct any or all account
debtors, secondary obligors and other obligors to make payment of Receivables
that constitute Collateral directly to Lender, (ii) extend the time of payment
of, compromise, settle or adjust for cash, credit, return of merchandise or
otherwise, and upon any terms or conditions, any and all Receivables that
constitute Collateral or other obligations included in the Collateral and
thereby discharge or release the account debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables that constitute
Collateral or such other obligations, but without any duty to do so, and Lender
shall not be liable for its failure to collect or enforce the payment thereof
nor for the negligence of its agents or attorneys with respect thereto and (iv)
take whatever other action Lender may deem necessary or desirable for the
protection of its interests. At any time that an Event of Default exists or has
occurred and is continuing, at Lender’s request, all invoices and statements
sent to any account debtor shall state that the Accounts and such other
obligations have been assigned to Lender and are payable directly and only to
Lender and Borrower shall deliver

58

--------------------------------------------------------------------------------


to Lender such originals of documents evidencing the sale and delivery of goods
or the performance of services giving rise to any Accounts as Lender may
require. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, Borrower shall, upon Lender’s
request, hold the returned Inventory in trust for Lender, segregate all returned
Inventory from all of its other property, dispose of the returned Inventory
solely according to Lender’s instructions, and not issue any credits, discounts
or allowances with respect thereto without Lender’s prior written consent.
(d)    To the extent that applicable law imposes duties on Lender to exercise
remedies in a commercially reasonable manner (which duties cannot be waived
under such law), Borrower acknowledges and agrees that it is not commercially
unreasonable for Lender (i) to fail to incur expenses reasonably deemed
significant by Lender to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain consents of any Governmental Authority or other third party
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as Borrower for expressions of interest in acquiring all or any
portion of the Collateral, (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (ix) to dispose of assets in wholesale rather than retail
markets, (x) to disclaim disposition warranties, (xi) to purchase insurance or
credit enhancements to insure Lender against risks of loss, collection or
disposition of Collateral or to provide to Lender a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Lender, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Lender in the collection
or disposition of any of the Collateral. Borrower acknowledges that the purpose
of this Section is to provide non-exhaustive indications of what actions or
omissions by Lender would not be commercially unreasonable in Lender’s exercise
of remedies against the Collateral and that other actions or omissions by Lender
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to Borrower or
to impose any duties on Lender that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section.

59

--------------------------------------------------------------------------------


SECTION 11.
JURY TRIAL WAIVER; OTHER WAIVERS AND
CONSENTS; GOVERNING LAW

11.1    Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
(a)    The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements (other than the Mortgages to the extent provided
therein) and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
(b)    Borrower and Lender irrevocably consent and submit to the non-exclusive
jurisdiction of the Supreme Court of the State of New York, County of New York,
and the United States District Court for the Southern District of New York and
waive any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Agreement or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Agreement or any of the
other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agree that any dispute with respect to any such
matters shall be heard only in the courts described above (except, that, Lender
shall have the right to bring any action or proceeding against Borrower or its
property in the courts of any other jurisdiction which Lender deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against Borrower or its property).
(c)    Borrower hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth on the signature
pages hereof and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Lender’s
option, by service upon Borrower in any other manner provided under the rules of
any such courts. Within the longer of (i) thirty (30) days after such service or
(ii) the applicable statutory period of time, Borrower shall appear in answer to
such process, failing which Borrower shall be deemed in default and judgment may
be entered by Lender against Borrower for the amount of the claim and other
relief requested.
(d)    BORROWER AND LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER AND LENDER EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE

60

--------------------------------------------------------------------------------


PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(e)    Lender shall not have any liability to Borrower (whether in tort,
contract, equity or otherwise) for losses suffered by Borrower in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Lender, that the losses were the result of
acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Lender shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of this Agreement. Except as prohibited by
law, Borrower waives any right which it may have to claim or recover in any
litigation with Lender any special, exemplary, punitive or consequential damages
or any damages other than, or in addition to, actual damages. Borrower: (i)
certifies that neither Lender nor any representative, agent or attorney acting
for or on behalf of Lender has represented, expressly or otherwise, that Lender
would not, in the event of litigation, seek to enforce any of the waivers
provided for in this Agreement or any of the other Financing Agreements and (ii)
acknowledges that in entering into this Agreement and the other Financing
Agreements, Lender is relying upon, among other things, the waivers and
certifications set forth in this Section 11.1 and elsewhere herein and therein.
11.2 Waiver of Notices. Borrower hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Borrower which Lender may elect to give shall entitle Borrower to
any other or further notice or demand in the same, similar or other
circumstances.
11.3    Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of the party
against whom the amendment, modification, waiver or discharge is sought to be
enforced Lender shall not, by any act, delay, omission or otherwise be deemed to
have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and signed by an authorized officer of
Lender. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Lender of any right, power and/or remedy on anyone
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Lender would otherwise have on any future occasion, whether
similar in kind or otherwise.
11.4    Waiver of Counterclaims. Borrower waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

61

--------------------------------------------------------------------------------


11.5    Indemnification. Borrower shall indemnify and hold Lender, and its
directors, agents, employees and counsel, harmless from and against any and all
losses, claims, damages, liabilities, costs or expenses imposed on, incurred by
or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including, without limitation, amounts paid in settlement, court costs, and the
fees and expenses of counsel, except as a result of Lender’s own gross
negligence or willful misconduct. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion which it is permitted to pay under applicable law to Lender in
satisfaction of indemnified matters under this Section. The foregoing indemnity
shall survive the payment of the Obligations and the termination or non-renewal
of this Agreement
SECTION 12.    TERM OF AGREEMENT; MISCELLANEOUS
12.1    Term.
(c)    This Agreement and the other Financing Agreements shall become effective
as of the date set forth on the first page hereof and shall continue in full
force and effect for a term ending on March 8, 2015 (the “Maturity Date”). In
addition, Borrower may terminate this Agreement and the other Financing
Agreements prior to the Maturity Date at any time by giving to the other party
at least thirty (30) days’ prior written notice to Lender (which notice shall be
irrevocable) and Lender may, at its option, terminate this Agreement at any time
upon the occurrence and during the continuance of an Event of Default. Upon the
Maturity Date or any other effective date of termination of the Financing
Agreements, Borrower shall pay to Lender, in full, all outstanding and unpaid
Obligations and shall furnish cash collateral to Lender (or at Lender’s option,
a letter of credit issued for the account of Borrower and at Borrower’s expense,
in form and substance reasonably satisfactory to Lender, by an issuer acceptable
to Lender and payable to Lender as beneficiary) in such amounts as Lender
determines are reasonably necessary to secure Lender from loss, cost, damage or
expense, including attorneys’ fees and legal expenses, in connection with any
contingent Obligations, including issued and outstanding Letter of Credit
Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Lender has not yet received final and
indefeasible payment and any continuing obligations of Lender to any bank or
other financial institution under or pursuant to any Deposit Account Control
Agreement and for any of the Obligations arising under or in connection with any
Bank Products in such amounts as Lender may require (unless such Obligations
arising under or in connection with any Bank Products are paid in full in cash
and terminated in a manner satisfactory to Lender). The amount of such cash
collateral (or letter of credit, as Lender may determine) as to any Letter of
Credit Accommodations shall be in the amount equal to one hundred five (105%) of
the amount of the Letter of Credit Accommodations plus the amount of any fees
and expenses payable in connection therewith through the end of the latest
expiration date of the Letters of Credit giving rise to such Letter of Credit
Accommodations. Such payments in respect of the Obligations and cash collateral
shall be remitted by wire transfer in Federal funds to the Lender Payment
Account or such other bank account of Lender, as Lender may, in its discretion,
designate in writing to Borrower for such purpose. Interest shall be due until
and including the next Business Day, if the amounts so paid by Borrower to the

62

--------------------------------------------------------------------------------


Lender Payment Account or other bank account designated by Lender are received
in such bank account later than 12:00 noon, New York City time.
(d)    No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and Lenders
continuing security interest in the Collateral and the rights and remedies of
Lender hereunder, under the other Financing Agreements and applicable law, shall
remain in effect until all such Obligations have been fully and finally
discharged and paid.
12.2    Notices.
(a)    All notices, requests and demands hereunder shall be in writing and (i)
made to Lender at its address set forth below and to Borrower at its chief
executive office set forth below, or to such other address as either party may
designate by written notice to the other in accordance with this provision, and
(ii) deemed to have been given or made: if delivered in person, immediately upon
delivered; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, (postage prepaid) return
receipt requested, five (5) days after mailing. Notices delivered through
electronic communications shall be effective to the extent set forth in Section
12.2(b) below. All notices, requests and demands upon the parties are to be
given to the following addresses (or to such other address as any party may
designate by notice in accordance with this Section):
If to Borrower or Maple:
c/o Liggett Group LLC
100 Maple Lane
Mebane, North Carolina 27302
Attention: John Long, Frank Wall
Telephone No.: 919-990-3516
Telecopy No.: 919-990-3505
Email: jlong@vlbrands.com
Email: fwall@vlbrands.com


with a courtesy copy to:
Vector Group Ltd.
100 S.E. 2nd Street, 32nd Floor
Miami, Florida 33131
Attention: Marc Bell
Telephone No.: 305-579-8000
Telecopy No.: 305-579-8016
Email: mbell@vectorgroupltd.com


If to Lender:
100 Park Avenue, 14th Floor
New York, New York 10017
MAC J0149-030
Attention: Portfolio Manager - Liggett
Telephone No.: 212-545-4491
Telecopy No.: (212) 545-4283
Email: andrew.rogow@wellsfargo.com
Email: marc.breier@wellsfargo.com





(b)    Notices and other communications to Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Lender or as otherwise determined
by Lender. Unless Lender otherwise

63

--------------------------------------------------------------------------------


requires, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided, that, if
such notice or other communication is not given during the normal business hours
of the recipient, such notice shall be deemed to have been sent at the opening
of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefore.
12.3    Interpretative Provisions.
(q)    All terms used herein which are defined in Article 1 or Article 9 of the
UCC shall have the meanings given therein unless otherwise defined in this
Agreement.
(r)    All references to the plural herein shall also mean the singular and to
the singular shall also mean the plural unless the context otherwise requires.
(s)    All references to Borrower and Lender pursuant to the definitions set
forth in the recitals hereto, or to any other person herein, shall include their
respective successors and assigns.
(t)    The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
(u)    The word “including” when used in this Agreement shall mean “including,
without limitation”.
(v)    All references to the term “good faith” used herein when applicable to
Lender shall mean, notwithstanding anything to the contrary contained herein or
in the UCC, honesty in fact in the conduct or transaction concerned. Borrower
shall have the burden of proving any lack of good faith on the part of Lender
alleged by Borrower at any time.
(w)    An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Lender, if such Event of Default is capable of being
cured as determined by Lender.
(x)    Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower most recently received by
Lender prior to the date hereof.
(y)    In the computation of periods of time from a specified date to a later
specified

64

--------------------------------------------------------------------------------


date, the word “from” means “from and including”, the words “to” and “until”
each mean “to but excluding” and the word “through” means “to and including”.
(z)    Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
(aa)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
(bb)    This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
(cc)    This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Lender and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Lender merely
because of Lender’s involvement in their preparation.
12.4    Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
12.5    Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Lender, Borrower and their respective
successors and assigns; except, that, Borrower may not assign its rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Lender. Lender may,
after notice to Borrower, assign its rights and delegate its obligations under
this Agreement and the other Financing Agreements and further may assign, or
sell participations in, all or any part of the Loans, the Letter of Credit
Accommodations or any other interest herein to another financial institution or
other person, in which event, the assignee or participant shall have, to the
extent of such assignment or participation, the same rights and benefits as it
would have if it were Lender hereunder, except as otherwise provided by the
terms of such assignment or participation.

65

--------------------------------------------------------------------------------


12.6    Participant’s Right of Setoff. If a Participant shall at any time
participate with Lender in the Loans, Letter of Credit Accommodations or other
Obligations, Borrower hereby grants to such Participant and such Participant
shall have and is hereby given. a continuing right of setoff ill any money,
securities and other property of Borrower in the custody or possession of the
Participant, to the extent of the Participant’s participation in the
Obligations, and such Participant shall be deemed to have the same right of
setoff to the extent of its participation in the Obligations, as it would have
if it were a direct lender.
12.7    Confidentiality.
(c)    Lender shall use all reasonable efforts to keep confidential, in
accordance with its customary procedures for handling confidential information
and safe and sound lending practices, any non-public information supplied to it
by Borrower pursuant to this Agreement which is clearly and conspicuously marked
as confidential at the time such information is furnished by Borrower to Lender;
provided, that, nothing contained herein shall limit the disclosure of any such
information: (i) to the extent required by statute, rule, regulation, subpoena
or court order, (ii) to bank examiners and other regulators, auditors and/or
accountants, (iii) in connection with any litigation to which Lender is a party,
(iv) to any assignee or participant (or prospective assignee or participant) so
long as such assignee or participant (or prospective assignee or participant)
shall have first agreed in writing to treat such information as confidential in
accordance with this Section 12.7, or (v) to counsel for Lender or any
participant or assignee (or prospective participant or assignee).
(d)    In no event shall this Section 12.7 or any other provision of this
Agreement or applicable law be deemed: (i) to apply to or restrict disclosure of
information that has been or is made public by Borrower or any third party
without breach of this Section 12.7 or otherwise become generally available to
the public other than as a result of a disclosure in violation hereof, (ii) to
apply to or restrict disclosure of information that was or becomes available to
Lender on a non-confidential basis from a person other than Borrower, (iii) to
require Lender to return any materials furnished by Borrower to Lender or (iv)
to prevent Lender from responding to routine informational requests in
accordance with the Code of Ethics for the Exchange of Credit Information
promulgated by the Robert Morris Associates or other applicable industry
standards relating to the exchange of credit information. The obligations of
Lender under this Section 12.7 shall supersede and replace the obligations of
Lender under any confidentiality letter signed prior to the date hereof.
(e)    Notwithstanding anything to the contrary set forth herein or in any of
the other Financing Agreements or any other written or oral understanding or
agreement, any obligations of confidentiality contained herein, in any of the
other Financing Agreements or any such other understanding or agreement do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
herein (and any related transactions or arrangements), and each party (and each
of its employees, representatives, or other agents) may disclose to any and all
persons the tax treatment and tax structuring of the transactions contemplated
herein and all materials of any kind (including opinions or other tax analyses)
that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulation Section 1.6011-4;
provided, that, each party recognizes that the privilege that it may, in its
discretion, maintain with respect to the confidentiality of a communication
relating to the transactions contemplated herein, including a confidential
communication with its attorney or a confidential communication with a federally
authorized tax

66

--------------------------------------------------------------------------------


practitioner under Section 7525 of the Internal Revenue Code, is not intended to
be affected by the foregoing. Borrower does not intend to treat the Loans and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event Borrower determines to take
any action inconsistent with such intention, it will promptly notify Lender
thereof. Borrower acknowledges that Lender may treat the Loans as part of a
transaction that is subject to Treasury Regulation Section 1.6011-4 or Section
301.6112-1, and Lender may file such IRS forms or maintain such lists and other
records as they may determine is required by such Treasury Regulations.
12.8    Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written; provided, that, the parties’ entry into and performance under
this Agreement shall not amend or affect in any manner any of the consents,
approvals or waivers granted by either party prior to the date of this
Agreement.
12.9    USA Patriot Act. To the extent applicable, Borrower is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by Borrower or any of its
Affiliates directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
12.10    Counterparts, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by facsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by facsimile or other electronic method of transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

67

--------------------------------------------------------------------------------


SECTION 13.
ACKNOWLEDGMENT AND RESTATEMENT

13.1    Existing Obligations. Borrower hereby acknowledges, confirms and agrees
that Borrower and Maple are indebted to Lender under the Existing Loan Agreement
as of the close of business on February 17, 2012 in respect of the Loans (other
than the Mebane Loan) in the principal amount of $0 and in respect of the Mebane
Loan in the principal amount of $5,600,000.24, which indebtedness, together with
all interest accrued and accruing thereon (to the extent applicable), and all
fees, costs, expenses and other charges relating thereto, all of which are
unconditionally owing by Borrower and Maple to Lender, without offset, defense
or counterclaim of any kind, nature or description whatsoever.
13.2    Acknowledgment of Security Interest. Each of Borrower and Maple hereby
acknowledges, confirms and agrees that: (a) Lender has and shall continue to
have a security interest in, and lien upon, the Collateral of Borrower and Maple
heretofore granted to Lender pursuant to the Existing Loan Agreement, as well as
any Collateral granted hereunder or under the other Financing Agreements or
otherwise granted to or held by Lender and (b) the liens and security interests
of Lender in the Collateral shall be deemed to be continuously granted and
perfected from the earliest date of the granting and perfection of such liens
and security interests.
13.3    Existing Agreements. Each of Borrower and Maple hereby acknowledges,
confirms and agrees that immediately prior to the effectiveness of this
Agreement: (a) the Existing Loan Agreement and the other Financing Agreements
have been duly executed and delivered by Borrower and Maple (as applicable) and
are in full force and effect as of the date hereof; (b) the agreements and
obligations of Borrower and Maple contained in the Existing Loan Agreement and
the other Financing Agreements constitute the legal, valid and binding
obligations of Borrower and Maple, enforceable against them in accordance with
their terms, and Borrower and Maple have no valid defense to the enforcement of
such obligations except to the extent that enforcement of certain rights and
remedies may be limited by the provisions of the United States Bankruptcy Code,
as amended from time to time, or other laws affecting the rights of creditors
generally; and (c) Lender is entitled to all of the rights, remedies and
benefits provided for in or arising pursuant to the Existing Loan Agreement and
the other Financing Agreements.
13.4    Restatement
(a)    Except as otherwise stated in Section 13.2 hereof and this Section 13.4,
as of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Loan Agreement are
simultaneously amended and restated in their entirety, and as so amended and
restated, replaced and superseded by the terms, conditions agreements,
covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements executed and/or delivered on or after the date
hereof; except, that, nothing herein or in the other Financing Agreements shall,
in any manner, be construed to constitute payment of, or impair, limit, cancel
or extinguish, or constitute a novation in respect of any of the obligations,
liabilities and indebtedness of Borrower, Maple and any other Obligor evidenced
by or arising under the Existing Loan Agreement or impair or adversely affect
the continuation of the security interests, liens, and other interests in the
Collateral heretofore granted, pledged and/or assigned by Borrower,

68

--------------------------------------------------------------------------------


Maple or any other Obligor to Lender.
(b)    All Obligations of Borrower, Maple and each other Obligor to Lender that
are outstanding and unpaid as of the date hereof pursuant to the Existing Loan
Agreement or the other Financing Agreements shall be deemed Obligations of
Borrower, Maple and each other Obligor pursuant to the terms hereof, and shall
constitute and be deemed Loans and the Mebane Loan (as applicable) hereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



69

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Lender and Borrower have caused these presents to be duly
executed as of the day and year first above written.
LENDER
 
BORROWER
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to Wachovia Bank,
National Association


 
LIGGETT GROUP LLC


 
 
 
 
 
By:
/s/ Andrew Rogow
 
By:
/s/ Ronald J. Bernstein
 
 
 
 
 
Name:
Andrew Rogow
 
Name:
Ronald J. Bernstein
 
 
 
 
 
Title:
Vice President
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
MAPLE
 
 
 
 
 
 
 
 
100 MAPLE LLC
 
 
 
 
 
 
 
 
By:
/s/ Ronald J. Bernstein
 
 
 
 
 
 
 
 
Name:
Ronald J. Bernstein
 
 
 
 
 
 
 
 
Title:
Manager
 
 
 
 
 











































[Signature Page to Second A&R Loan and Security Agreement]
